Exhibit 10.9

EXECUTION COPY

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

May 31, 2005,

among

JAMES RIVER COAL COMPANY,
as Borrower,

The Lenders Party Hereto,

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent

--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Bookrunner

MORGAN STANLEY SENIOR FUNDING, INC. and PNC CAPITAL MARKETS, INC.,
as Joint Lead Arrangers

--------------------------------------------------------------------------------

[CS&M Ref. 8669-106]




TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE I

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

2

 

 

 

SECTION 1.02.

Classification of Loans and Borrowings

29

 

 

 

SECTION 1.03.

Terms Generally

29

 

 

 

SECTION 1.04.

Accounting Terms; GAAP

30

 

 

 

SECTION 1.05.

Pro Forma Calculations

30

 

 

 

ARTICLE II

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01.

Commitments

30

 

 

 

SECTION 2.02.

Loans and Borrowings

30

 

 

 

SECTION 2.03.

Requests for Borrowings

31

 

 

 

SECTION 2.04.

[Reserved.]

32

 

 

 

SECTION 2.05.

Letters of Credit

32

 

 

 

SECTION 2.06.

Funding of Borrowings

39

 

 

 

SECTION 2.07.

Interest Elections

40

 

 

 

SECTION 2.08.

Termination and Reduction of Commitments; Return of Credit-Linked Deposits

41


--------------------------------------------------------------------------------




SECTION 2.09.

Repayment of Loans; Evidence of Debt

42

 

 

 

SECTION 2.10.

[Reserved.]

43

 

 

 

SECTION 2.11.

Prepayment of Loans; Early Return of Credit-Linked Deposits

43

 

 

 

SECTION 2.12.

Fees

44

 

 

 

SECTION 2.13.

Interest

46

 

 

 

SECTION 2.14.

Alternate Rate of Interest

47

 

 

 

SECTION 2.15.

Increased Costs

47

 

 

 

SECTION 2.16.

Break Funding Payments

49

 

 

 

SECTION 2.17.

Taxes

50

 

 

 

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

52

 

 

 

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

56

 

 

 

SECTION 2.20.

Incremental Revolving Commitment

56

 

 

 

SECTION 2.21.

Certificate of Deposit Account

58

 

 

 

SECTION 2.22.

Evidence of Credit-Linked Deposits

59

 

 

 

SECTION 2.23.

Interests in Credit-Linked Deposits

59

 

 

 

SECTION 2.24.

Tax Shelter Regulations

59


--------------------------------------------------------------------------------




ARTICLE III

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Organization; Powers

60

 

 

 

SECTION 3.02.

Authorization; Enforceability

60

 

 

 

SECTION 3.03.

Governmental Approvals; No Conflicts

60

 

 

 

SECTION 3.04.

Financial Condition; No Material Adverse Change

61

 

 

 

SECTION 3.05.

Properties

62

 

 

 

SECTION 3.06.

Litigation and Environmental Matters

63

 

 

 

SECTION 3.07.

Compliance with Laws and Agreements

63

 

 

 

SECTION 3.08.

Investment and Holding Company Status

63

 

 

 

SECTION 3.09.

Taxes

63

 

 

 

SECTION 3.10.

ERISA

64

 

 

 

SECTION 3.11.

Disclosure

64

 

 

 

SECTION 3.12.

Subsidiaries

64

 

 

 

SECTION 3.13.

Insurance

64

 

 

 

SECTION 3.14.

Labor Matters

65

 

 

 

SECTION 3.15.

Solvency

65

 

 

 

SECTION 3.16.

Senior Indebtedness

65


--------------------------------------------------------------------------------




SECTION 3.17.

Coal Act; Black Lung Act

65

 

 

 

SECTION 3.18.

Coal Supply Agreements

66

 

 

 

SECTION 3.19.

Surety Bonds

66

 

 

 

SECTION 3.20.

Anti-Terrorism Laws

66

 

 

 

ARTICLE IV

 

 

 

 

Conditions

 

 

 

 

SECTION 4.01.

Effective Date

67

 

 

 

SECTION 4.02.

Each Credit Event

71

 

 

 

ARTICLE V

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01.

Financial Statements and Other Information

72

 

 

 

SECTION 5.02.

Notices of Material Events

74

 

 

 

SECTION 5.03.

Information Regarding Collateral

75

 

 

 

SECTION 5.04.

Existence; Conduct of Business

75

 

 

 

SECTION 5.05.

Payment of Obligations

76

 

 

 

SECTION 5.06.

Maintenance of Properties

76

 

 

 

SECTION 5.07.

Insurance

76

 

 

 

SECTION 5.08.

Casualty and Condemnation

76


--------------------------------------------------------------------------------




SECTION 5.09.

Books and Records; Inspection and Audit Rights

77

 

 

 

SECTION 5.10.

Compliance with Laws

77

 

 

 

SECTION 5.11.

Use of Proceeds and Letters of Credit

77

 

 

 

SECTION 5.12.

Additional Subsidiaries

77

 

 

 

SECTION 5.13.

Further Assurances

77

 

 

 

SECTION 5.14.

Interest Rate Protection

78

 

 

 

SECTION 5.15.

Mining

78

 

 

 

SECTION 5.16.

Bailee’s Letters

78

 

 

 

ARTICLE VI

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

79

 

 

 

SECTION 6.02.

Liens

81

 

 

 

SECTION 6.03.

Fundamental Changes

82

 

 

 

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

83

 

 

 

SECTION 6.05.

Asset Sales

85

 

 

 

SECTION 6.06.

Sale and Leaseback Transactions

86

 

 

 

SECTION 6.07.

Swap Agreements

86

 

 

 

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

86


--------------------------------------------------------------------------------




SECTION 6.09.

Transactions with Affiliates

87

 

 

 

SECTION 6.10.

Restrictive Agreements

87

 

 

 

SECTION 6.11.

Amendment of Material Documents

88

 

 

 

SECTION 6.12.

Fixed Charge Coverage Ratio

88

 

 

 

SECTION 6.13.

Leverage Ratio

88

 

 

 

SECTION 6.14.

Senior Secured Leverage Ratio

89

 

 

 

SECTION 6.15.

Maximum Capital Expenditures

89

 

 

 

SECTION 6.16.

Changes in Fiscal Periods

89

 

 

 

SECTION 6.17.

Anti-Terrorism Laws

89

 

 

 

ARTICLE VII

 

 

 

 

Events of Default

 

 

 

 

SECTION 7.01.

Events of Default

90

 

 

 

ARTICLE VIII

 

 

 

 

The Administrative Agent

 

 

 

 

ARTICLE IX

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01.

Notices

95

 

 

 

SECTION 9.02.

Waivers; Amendments

96

 

 

 

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

98


--------------------------------------------------------------------------------




SECTION 9.04.

Successors and Assigns

99

 

 

 

SECTION 9.05.

Survival

103

 

 

 

SECTION 9.06.

Counterparts; Integration; Effectiveness

104

 

 

 

SECTION 9.07.

Severability

104

 

 

 

SECTION 9.08.

Right of Setoff

104

 

 

 

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

105

 

 

 

SECTION 9.10.

WAIVER OF JURY TRIAL

105

 

 

 

SECTION 9.11.

Headings

106

 

 

 

SECTION 9.12.

Confidentiality

106

 

 

 

SECTION 9.13.

Interest Rate Limitation

107

 

 

 

SECTION 9.14.

USA Patriot Act

107

 

 

 

SECTION 9.15.

No Reliance on Administrative Agent’s Customer Identification Program

107

SCHEDULES:

Schedule 1.01

—

Existing Letters of Credit

 

 

 

Schedule 1.02

—

Mortgaged Property

 

 

 

Schedule 2.01

—

Commitments

 

 

 

Schedule 2.21(b)

—

Certificate of Deposit Terms and Conditions

 

 

 

Schedule 3.05(c)

—

Real Property


--------------------------------------------------------------------------------




Schedule 3.05(d)

—

Mines

 

 

 

Schedule 3.05(e)

—

Mining Leases

 

 

 

Schedule 3.06

—

Disclosed Matters

 

 

 

Schedule 3.12

—

Subsidiaries

 

 

 

Schedule 3.13

—

Insurance

 

 

 

Schedule 3.18

—

Coal Supply Agreements

 

 

 

Schedule 6.01

—

Existing Indebtedness

 

 

 

Schedule 6.02

—

Existing Liens

 

 

 

Schedule 6.04

—

Existing Investments

 

 

 

Schedule 6.10

—

Existing Restrictions

 

 

 

Schedule 9.01

—

Notice Information

EXHIBITS:

Exhibit A

—

Form of Assignment and Assumption

 

 

 

Exhibit B-1

—

Form of Opinion of Kilpatrick Stockton LLP

 

 

 

Exhibit B-2

—

Form of Opinion of Local Counsel

 

 

 

Exhibit C

—

Form of Collateral Agreement

 

 

 

Exhibit D

—

Form of Perfection Certificate


--------------------------------------------------------------------------------




EXECUTION

 

          CREDIT AGREEMENT dated as of May 31, 2005 (this “Agreement”), among
JAMES RIVER COAL COMPANY, the LENDERS party hereto, PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as Collateral Agent, and MORGAN STANLEY
SENIOR FUNDING, INC., as Syndication Agent.

                    Pursuant to the Stock Purchase Agreement (the “Acquisition
Agreement”) dated as of March 30, 2005, by and among James River Coal Company, a
Virginia corporation (the “Borrower”), Triad Mining, Inc., an Indiana
corporation (the “Company”), and the stockholders of the Company, the Borrower
will purchase all the outstanding capital stock of the Company (the
“Acquisition”) for aggregate consideration of $75,000,000 (subject to a net
working capital adjustment as described in the Acquisition Agreement), which
will be paid in cash and shares of common stock of the Borrower (“Common
Stock”).

                    In connection with the Acquisition, the Borrower will
(a) issue not less than $150,000,000 aggregate principal amount of Senior Notes
(such term, and each other capitalized term, having the meaning set forth in
Article I) in a public offering, (b) issue shares of Common Stock (the “Equity
Offering”) in an underwritten public offering for gross cash proceeds of not
less than $38,000,000, (c) repay or otherwise extinguish all obligations in
respect of the Existing Indebtedness and terminate all existing commitments and
the release of all Liens in respect thereof and (d) pay all fees, costs and
expenses incurred or payable by the Borrower or any Subsidiary in connection
with the Transactions (the “Transaction Costs”).

                    The Borrower has requested (a) the Revolving Lenders to
extend credit in the form of Loans, the Issuing Bank to issue Revolving Letters
of Credit and the Revolving Lenders to acquire participations in such Letters of
Credit at any time and from time to time during the Revolving Availability
Period such that the aggregate Revolving Exposure will not exceed $25,000,000 at
any time, and (b) the Synthetic LC Lenders to deposit an aggregate amount equal
to $75,000,000 in cash into the Certificate of Deposit Account, which deposits
shall support the issuance of Synthetic Letters of Credit at any time and from
time to time during the Synthetic LC Availability Period.  The proceeds of the
Loans will be used solely to finance the working capital needs and other general
corporate purposes of the Borrower and the Subsidiaries, provided that such
proceeds may not be used to finance any portion of the Acquisition.  Letters of
Credit will be used solely to satisfy performance and payment obligations of the
Borrower and the Subsidiaries incurred in the ordinary course of business.

                    The Revolving Lenders are willing to extend such credit to
the Borrower and acquire such participations, the Synthetic LC Lenders are
willing to make such deposits and acquire such participations and the Issuing
Bank is willing to issue such Letters of Credit for the account of the Borrower,
in each case on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:

--------------------------------------------------------------------------------




ARTICLE I

Definitions

                    SECTION 1.01.  Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

                    “ABR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

                    “Acquisition” has the meaning assigned to such term in the
preamble of this Agreement.

                    “Acquisition Agreement” has the meaning assigned to such
term in the preamble of this Agreement.

                    “Acquisition Documents” means the Acquisition Agreement, all
other agreements to be entered into in connection with the Acquisition and all
schedules, exhibits and annexes to each of the foregoing and all side letters,
instruments and agreements affecting the terms of the foregoing or entered into
in connection therewith.

                    “Additional Revolving Lender” has the meaning assigned to
such term in Section 2.20.

                    “Administrative Agent” means PNC Bank, National Association,
in its capacity as (a) administrative agent for the Lenders hereunder, and its
successors in such capacity as provided in Article VIII, (b) as collateral agent
for the Lenders hereunder, and its successors in such capacity as provided in
Section 7.04 of the Collateral Agreement and (c) as agent under any of the other
Loan Documents, in each case as the context may require.

                    “Administrative Questionnaire” means an administrative
questionnaire in a form supplied by the Administrative Agent.

                    “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified, provided, however, that for purposes of Section 6.09, the term
“Affiliate” shall also include any person that directly, or indirectly through
one or more intermediaries, owns 5% or more of any class of Equity Interests of
the Person specified or that is an officer or director of the Person specified.

                    “Agreement” has the meaning assigned to such term in the
preamble of this Agreement.

2

--------------------------------------------------------------------------------




                    “Alternate Base Rate” means, for any day, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day and (b) the
Federal Funds Open Rate in effect on such day plus 0.50%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Open
Rate shall be effective from and including the effective date of such change in
the Prime Rate or the Federal Funds Open Rate, respectively.

                    “Anti-Terrorism Laws” means any Requirement of Law relating
to terrorism or money laundering, including Executive Order No. 13224, the USA
Patriot Act, the Requirement of Laws comprising or implementing the Bank Secrecy
Act, and the laws administered by the United States Treasury Department’s Office
of Foreign Asset Control.

                    “Applicable Percentage” means, at any time, (a) with respect
to any Revolving Lender, the percentage of the aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time and (b) with
respect to any Synthetic LC Lender, the percentage of the Total Credit-Linked
Deposit represented by such Lender’s Credit-Linked Deposit at such time.  If the
Revolving Commitments have terminated or expired, the Applicable Percentage with
respect to any Revolving Lender shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments of Loans
and obligations that occur after such termination or expiration.  If the
Credit-Linked Deposits shall have been applied in full to reimburse Synthetic LC
Disbursements, the Applicable Percentage with respect to any Synthetic LC Lender
shall be determined based upon the Total Credit-Linked Deposit most recently in
effect, giving effect to any assignments of deposits and obligations that occur
after such reimbursement.

                    “Applicable Rate” means, for any day with respect to any
Loan or the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Loan ABR Spread” or
“Loan Eurodollar Spread”, as the case may be, based upon the Leverage Ratio as
of the most recent determination date, provided that until the delivery to the
Administrative Agent pursuant to Sections 5.01(b) and (d) of the Borrower’s
consolidated financial statements and related certificate of a Financial
Officer, respectively, for the first two fiscal quarters of the Borrower
beginning after the Effective Date, the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 1:

3

--------------------------------------------------------------------------------




Leverage Ratio:

 

Loan ABR Spread

 

Loan Eurodollar Spread

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Category 1

 

 

 

 

Greater than or equal to 2.00 to 1.00

 

1.75%

 

2.75%

 

 

 

 

 

Category 2

 

 

 

 

Greater than or equal to 1.50 to 1.00

 

 

 

 

but less than 2.00 to 1.00

 

1.50%

 

2.50%

 

 

 

 

 

Category 3

 

 

 

 

Greater than or equal to 1.00 to 1.00

 

 

 

 

but less than 1.50 to 1.00

 

1.25%

 

2.25%

 

 

 

 

 

Category 4

 

 

 

 

Less than 1.00 to 1.00

 

1.00%

 

2.00%

                    For purposes of the foregoing, (a) the Leverage Ratio shall
be determined as of the end of each fiscal quarter of the Borrower’s fiscal year
based upon the Borrower’s consolidated financial statements delivered pursuant
to Section 5.01(a) or (b) and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements and related certificate of a Financial
Officer indicating such change and ending on the date immediately preceding the
effective date of the next such change, provided that the Leverage Ratio shall
be deemed to be in Category 1 (i) at any time that an Event of Default has
occurred and is continuing or (ii) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements or related certificate of a Financial Officer
required to be delivered by it pursuant to Section 5.01(a) or (b) and
Section 5.01(c), as the case may be, during the period from the expiration of
the time for delivery thereof until such consolidated financial statements and
related certificate of a Financial Officer are delivered.

                    “Approved Fund” has the meaning assigned to such term in
Section 9.04(b).

                    “Assignment and Assumption” means an assignment and
assumption agreement entered into by a Lender and an assignee (with the consent
of any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

                    “Bailee’s Letter” means a letter in form and substance
reasonably satisfactory to the Administrative Agent and executed by any Person
(other than a Loan Party) that is in possession of Inventory (as defined in the
Collateral Agreement) on behalf of a Loan Party pursuant to which such Person
acknowledges, among other things, the Administrative Agent’s Lien, for the
benefit of the Secured Parties, with respect to such Inventory.

4

--------------------------------------------------------------------------------




                    “Benchmark LIBOR Rate” means the rate per annum, as
determined by the Certificate of Deposit Issuer, initially on the Effective Date
and reset thereafter on the first Business Day of each Benchmark LIBOR Interest
Period equal to the rate then in effect for one month Euro-Rate deposits.

                    “Benchmark LIBOR Interest Period” means, initially, the
period commencing on the Effective Date and ending on the first day of the
calendar month immediately following such Effective Date.  Each subsequent
Benchmark LIBOR Interest Period shall begin on the first day of the calendar
month and end on the first day of the next succeeding calendar month, provided
that, if such first day is not a Business Day, then such Benchmark LIBOR
Interest Period shall end on the next preceding Business Day, provided further
that, in the event that the Benchmark LIBOR Interest Period would otherwise
extend beyond the Synthetic LC Maturity Date, the Benchmark LIBOR Interest
Period shall end on the Synthetic LC Maturity Date.

                    “Black Lung Act” means together, the Black Lung Benefits
Revenue Act of 1977, as amended, and the Black Lung Benefits Reform Act of 1977,
as amended.

                    “Blocked Person” has the meaning assigned to such term in
Section 9.15.

                    “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

                    “Borrower” has the meaning assigned to such term in the
preamble of this Agreement.

                    “Borrowing” means Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

                    “Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03.

                    “Business Day” means any day that is not a Saturday, Sunday
or other day on which commercial banks in New York City are authorized or
required by law to remain closed, provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

5

--------------------------------------------------------------------------------




                    “Capital Expenditures” means, for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and the Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and the Subsidiaries during such period, but excluding in each case any such
expenditure (i) made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with, or subsequently
reimbursed out of, insurance proceeds, indemnity payments, condemnation awards
(or payments in lieu thereof) or damage recovery proceeds relating to any such
damage, loss, destruction or condemnation, (ii) constituting reinvestment of the
Net Proceeds of any event described in clause (a) or (b) of the definition of
the term “Prepayment Event”, to the extent permitted by Section 2.11(c), or
(iii) made by the Borrower or any Subsidiary as payment of the consideration for
a Permitted Acquisition.

                    “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

                    “Cash Management Agreement” means the Deposit Account
Control Agreement dated as of May 31, 2005, by and among Wachovia Bank, National
Association, James River Coal Company and the Administrative Agent.

                    “Certificate of Deposit” has the meaning assigned to such
term in Section 2.21(b) herein.

                    “Certificate of Deposit Account” means the credit-linked
certificate of deposit account established by the Administrative Agent under its
sole and exclusive control maintained at the office of PNC Bank, National
Association, 249 Fifth Avenue, Pittsburgh, Pennsylvania 15222, designated as the
“James River Synthetic LC Certificate of Deposit Account” that shall be used
solely to hold the Credit-Linked Deposits.

                    “Certificate of Deposit Issuer” means PNC Bank, National
Association, and its successors and assigns.

                    “Change in Control” means (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the SEC promulgated thereunder as in effect on the date hereof) of
Equity Interests representing more than 25% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in the Borrower, (b) the occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated, (c) the acquisition of
Control of the Borrower by any Person or group or (d) the occurrence of a
“Change of Control” (or similar event, however denominated), as defined in the
Senior Notes Documents, the Existing Company Secured Notes, any indenture or
agreement in respect of Material Indebtedness of the Borrower or any Subsidiary
or any certificate of designations relating to any Qualified Equity Interests.

6

--------------------------------------------------------------------------------




                    “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender, the
Certificate of Deposit Issuer, or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender, the Certificate of
Deposit Issuer, the Issuing Bank or by such Lender’s, the Certificate of Deposit
Issuer’s, or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

                    “CLO” has the meaning assigned to such term in
Section 9.04(b).

                    “Coal Act” means the Coal Industry Retiree Health Benefits
Act of 1992, as amended.

                    “Coal Handling Facility” means any coal handling facility,
including all necessary electrical, water and plumbing lines and systems
necessary to operate such coal handling facility, all coal storage and
transportation facilities, administrative facilities and vehicle parking
facilities related thereto and all leases in respect of the foregoing.

                    “Coal Supply Agreements” means those contracts entered into
by the Borrower or any Subsidiary for the sale, purchase, exchange, processing
or handling of coal with an initial term of more than one year and that are in
effect.

                    “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

                    “Collateral” means any and all “Collateral”, as defined in
any applicable Security Document, and shall also include the Mortgaged
Properties.

                    “Collateral Agreement” means the Guarantee and Collateral
Agreement among the Borrower, the Subsidiary Loan Parties and the Administrative
Agent, substantially in the form of Exhibit C.

                    “Collateral and Guarantee Requirement” means, at any time,
the requirement that:

 

          (a) the Administrative Agent shall have received from each Loan Party
either (i) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Loan Party or (ii) in the case of any Person that becomes a
Loan Party after the Effective Date, a supplement to the Collateral Agreement,
in the form specified therein, duly executed and delivered on behalf of such
Loan Party;

 

 

 

          (b) all outstanding Equity Interests of each Subsidiary and all other
Equity Interests owned by or on behalf of any Loan Party shall have been pledged
pursuant to the Collateral Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary that is not a Loan Party) and the Administrative Agent
shall have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

7

--------------------------------------------------------------------------------




 

          (d) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Collateral Agreement and to perfect such Liens to
the extent required by, and with the priority required by, the Collateral
Agreement, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording;

 

 

 

          (e) the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) evidence that all enclosed
structures on the Mortgaged Property that are located in a special flood hazard
area are covered by flood insurance of a type and in an amount as required by
FEMA or certifications reflecting that all enclosed structures on the Mortgaged
Property are not located in a federal flood plain where flood insurance is
required in accordance with the standards imposed by FEMA on financial
institutions extending credit secured by such Mortgaged Property and (iii) such
legal opinions and other documents as the Administrative Agent or the Required
Lenders may reasonably request with respect to any such Mortgage or Mortgaged
Property; and

 

 

 

          (f) each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

                    “Commitment” means the Revolving Commitments and the
Credit-Linked Deposits, or any combination thereof (as the context requires).

                    “Common Stock” has the meaning assigned to such term in the
preamble of this Agreement.

                    “Company” has the meaning assigned to such term in the
preamble of this Agreement.

8

--------------------------------------------------------------------------------




                    “Consolidated Cash Interest Expense” means, for any period,
the excess of (a) the sum of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of the Borrower and
the Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, (iii) any cash payments made during such period
in respect of obligations referred to in clause (b)(ii) below that were
amortized or accrued in a previous period and (iv) all cash dividends paid or
payable during such period in respect of preferred Equity Interests of the
Borrower, provided that such dividends shall be multiplied by a fraction the
numerator of which is one and the denominator of which is one minus the
effective combined tax rate of the Borrower (expressed as a decimal) for such
period (as estimated by a Financial Officer in good faith), minus (b) the sum of
(i) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization of financing costs paid in
a previous period and (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period.  Consolidated
Cash Interest Expense for the period of four consecutive fiscal quarters of the
Borrower ended on September 30, 2005, shall be an amount equal to the product of
(1) Consolidated Cash Interest Expense for the three fiscal quarters ended
September 30, 2005, determined on a Pro Forma Basis after giving effect to the
Acquisition as if it had occurred on January 1, 2005, and (2) 4/3.  Consolidated
Cash Interest Expense for any fiscal period beginning on or prior to July 1,
2005, shall be calculated on a Pro Forma Basis after giving effect to the
Acquisition as if it had occurred on the first day of such fiscal period.

                    “Consolidated EBITDA” means, for any period, Consolidated
Net Income for such period plus (a) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of
(i) consolidated interest expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period (excluding amortization expense attributable to a
prepaid cash item that was paid in a prior period), (iv) any extraordinary
non-cash charges for such period (but excluding any such non-cash charge in
respect of an item that was included in Consolidated Net Income in a prior
period and any such charge that results from the write-down or write-off of
inventory), (v) non-recurring fees and expenses incurred during such period in
connection with the Transactions in an aggregate amount not to exceed
$5,000,000, (vi) non-cash expenses resulting from the grant of stock options or
other equity-related incentives to any director, officer or employee of the
Borrower or any Subsidiary pursuant to a written plan or agreement approved by
the board of directors of the Borrower and (vii) any expense relating to defined
benefits pension or post-retirement benefit plans, and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, the sum of (i) any cash disbursements during such period that relate to
non-cash charges or losses added to Consolidated Net Income pursuant to
clause (a)(iv) of this paragraph in any prior period, (ii) any extraordinary
gains for such period, (iii) any non-cash gains for such period that represent
the reversal of any accrual for, or cash reserves for, anticipated cash charges
in any prior period, (iv) any income relating to defined benefits pension or
post-retirement benefit plans, (v) all gains during such period resulting from
the sale or disposition of any asset of the Borrower or any Subsidiary outside
the ordinary course of business and (vi) any amounts contributed by the Borrower
or any Subsidiary in cash to any defined benefits pension or post-retirement
benefit plans during such period, all determined on a consolidated basis in
accordance with GAAP.  Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower ended on September 30, 2005, shall be an amount
equal to the product of (1) Consolidated EBITDA for the three fiscal quarters
ended September 30, 2005, determined on a Pro Forma Basis after giving effect to
the Acquisition as if it had occurred on January 1, 2005, and (2) 4/3. 
Consolidated EBITDA for any fiscal period beginning on or prior to July 1, 2005,
shall be calculated on a Pro Forma Basis after giving effect to the Acquisition
as if it had occurred on the first day of such fiscal period.

9

--------------------------------------------------------------------------------




                    “Consolidated Fixed Charges” means, for any period, the sum
of (a) Consolidated Cash Interest Expense for such period, (b) the aggregate
amount of scheduled principal payments made during such period in respect of
Long-Term Indebtedness of the Borrower and the Subsidiaries (other than payments
made by the Borrower or any Subsidiary to the Borrower or a Subsidiary), (c) the
aggregate amount of principal payments (other than scheduled principal payments)
made during such period in respect of Long-Term Indebtedness of the Borrower and
the Subsidiaries, to the extent that such payments reduce any scheduled
principal payments that would have become due within one year after the date of
the applicable payment, (d) Maintenance Capital Expenditures for such period and
(e) the aggregate amount of Taxes paid in cash by the Borrower and the
Subsidiaries during such period.

                    “Consolidated Net Income” means, for any period, the net
income or loss of the Borrower and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP, provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or other distributions by such Subsidiary of that income is
not at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Subsidiary, except to the extent of the amount of cash
dividends or other cash distributions actually paid to the Borrower or any
Subsidiary (unless the income of such Subsidiary would be excluded from
Consolidated Net Income pursuant to this proviso) during such period, and
(b) the income of any Person (other than the Borrower or any Subsidiary) in
which the Borrower or any Subsidiary owns an Equity Interest, except to the
extent of the amount of cash dividends or other cash distributions actually paid
to the Borrower or any Subsidiary (unless the income of such Subsidiary would be
excluded from Consolidated Net Income pursuant to this proviso) during such
period.

                    “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies, or the
dismissal or appointment of the management, of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlled” has
the meaning correlative thereto.

                    “Credit-Linked Deposit” means, as to each Synthetic LC
Lender, the cash deposit made by such Lender pursuant to Section 2.05(b)(ii)(B),
as such deposit may be (a) reduced from time to time pursuant to
Section 2.05(b)(iii)(B), Section 2.08 or Section 2.11, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (c) increased from time to time pursuant to
Section 2.05(b)(iii).  On the Effective Date, the amount of each Synthetic LC
Lender’s Credit-Linked Deposit is set forth in Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Synthetic LC Lender shall have
acquired its Credit-Linked Deposit, as applicable.  The aggregate amount of the
Credit-Linked Deposits on the Effective Date is $75,000,000.

10

--------------------------------------------------------------------------------




                    “Default” means any event or condition that constitutes an
Event of Default or that upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default.

                    “Disclosed Matters” means the actions, suits and proceedings
and the environmental and mining matters disclosed in Schedule 3.06.

                    “Disqualified Equity Interests” means Equity Interests that
(a) require the payment of any dividends (other than dividends payable solely in
shares of Qualified Equity Interests), (b) mature or are mandatorily redeemable
or subject to mandatory repurchase or redemption or repurchase at the option of
the holders thereof, in whole or in part and whether upon the occurrence of any
event, on a fixed date or otherwise, pursuant to a sinking fund obligation or
otherwise prior to the date that is 180 days after the Synthetic LC Maturity
Date (other than (i) upon payment in full of the Loan Document Obligations,
reduction of the LC Exposure to zero, termination of the Commitments and the
return in full of all Credit-Linked Deposits to the Synthetic LC Lenders or
(ii) upon a “change in control”, provided that any payment required pursuant to
this clause (ii) is contractually subordinated in right of payment to the Loan
Document Obligations on terms reasonably satisfactory to the Administrative
Agent and such requirement is not applicable in more circumstances than pursuant
to the change of control provisions in the Senior Notes Documents), (c) require
the maintenance or covenant of any financial performance standards other than as
a condition to the taking of specific actions or provide remedies to holders
thereof (other than voting rights and increases in pay-in-kind dividends) or
(d) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness, Equity Interests or other assets other
than Qualified Equity Interests.

                    “dollars” or “$” refers to lawful money of the United States
of America.

                    “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

                    “Environmental Law” means all Federal, state, local and
foreign treaties, laws (including common law), rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices, directives or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, the management, presence, Release or
threatened Release of, or exposure to, any Hazardous Material or to health and
safety matters (including all Mining Laws).

                    “Environmental Liability” means any liability, obligation,
damage, loss, claim, action, suit, judgment, order, penalty, fine, fee, expense
or cost, contingent or otherwise (including any liability for costs of medical
monitoring, costs of environmental remediation, restoration, preservation or
reclamation, administrative oversight costs, consultants’ fees or indemnities),
directly or indirectly arising out of, relating to, resulting from, or based
upon (a) compliance or non-compliance with Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

11

--------------------------------------------------------------------------------




                    “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

                    “Equity Offering” has the meaning assigned to such term in
the preamble of this Agreement.

                    “Equity Offering Documents” means the Form S-1 Registration
Statement under the Securities Act of 1933, as amended, filed with the SEC on
April 19, 2005 (File Number 333-124147) pursuant to which the Equity Offering is
registered, all side letters, instruments, agreements and other documents
evidencing or governing such Equity Offering, affecting the terms of the
foregoing or entered into in connection therewith and all schedules, exhibits
and annexes to each of the foregoing.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

                    “ERISA Affiliate” means any trade or business (whether or
not incorporated) that, together with the Borrower, is treated as a single
employer under Section 414 of the Code.

                    “ERISA Event” means (a) any “reportable event”, as defined
in Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan, (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the existence of a reasonable expectation
that the Borrower or any of its ERISA Affiliates will incur any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the existence
of a reasonable expectation that the Borrower or any of its ERISA Affiliates
will incur any significantly increased employee-related liability under any
Mining Law or any material increase in future post-employment welfare and
insurance expenses, (f) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) the existence of a reasonable expectation that the Borrower or any of its
ERISA Affiliates will incur any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

12

--------------------------------------------------------------------------------




                    “Eurodollar”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Euro-Rate.

                    “Euro-Rate” means, with respect to the Loans comprising any
Eurodollar Borrowing to which the Euro-Rate Option applies for any Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate of interest determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the average of
the London interbank offered rates for dollars quoted by the British Bankers’
Association as set forth on Moneyline Telerate (or appropriate successor or, if
the British Bankers’ Association or its successor ceases to provide such quotes,
a comparable replacement determined by the Agent) display page 3750 (or such
other display page on the Moneyline Telerate service as may replace display
page 3750) two Business Days prior to the first day of such Interest Period for
an amount comparable to such Borrowing and having a borrowing date and a
maturity comparable to such Interest Period by (b) a number equal to 1.00 minus
the Euro-Rate Reserve Percentage.  The Euro-Rate may also be expressed by the
following formula:

 

 

Average of London interbank offered rates quoted

 

 

 

by BBA or appropriate successor as shown on

 

 

 

Moneyline Telerate Service display page 3750

 

 

Euro-Rate =

--------------------------------------------------------------------------------

 

 

 

1.00 – Euro-Rate Reserve Percentage

 

 

 

 

 

                    The Euro-Rate shall be adjusted with respect to any Loan to
which the Euro-Rate Option applies that is outstanding on the effective date of
any change in the Euro-Rate Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrower of the Euro-Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

                    “Euro-Rate Option” means the option of the Borrower to have
Loans bear interest at the rate on the terms and subject to the conditions set
forth in Section 2.07.

                    “Euro-Rate Reserve Percentage” means, on any date, the
maximum percentage in effect to which any of the Lenders is subject on such day,
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”).  The Euro-Rate
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

                    “Event of Default” has the meaning assigned to such term in
Section 7.01.

                    “Excess Credit-Linked Deposits” means, at any time, the
amount by which the Total Credit-Linked Deposits exceed the Synthetic LC
Exposure at such time.

13

--------------------------------------------------------------------------------




                    “Excluded Taxes” means, with respect to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e).

                    “Executive Order No. 13224” means the Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001, as the same has
been, or shall hereafter be, renewed, extended, amended or replaced.

                    “Existing Company Secured Debt” means Indebtedness in
respect of the Existing Company Secured Notes.

                    “Existing Company Secured Notes” means (a) the Term Note,
dated as of September 26, 2001, by and between Triad Mining, Inc. and Fifth
Third Bank, Kentucky, Inc. and (b) the Term Note, dated September 26, 2001, by
and between Triad Underground Mining, LLC and Fifth Third Bank, Kentucky, Inc.

                    “Existing Credit Agreements” means (a) the Term Loan
Agreement dated as of May 6, 2004, by and among the Borrower, certain
subsidiaries of the Borrower, the lenders from time to time party thereto and
BNY Asset Solutions LLC (as amended, supplemented, restated or otherwise
modified as of the Effective Date) and (b) the Existing Loan and Security
Agreement.

                    “Existing Indebtedness” means all obligations of the
Borrower and the Subsidiaries under the Existing Credit Agreements (except the
Existing Letters of Credit) and all Indebtedness of the Company and its
subsidiaries as of the Effective Date (except the Existing Company Secured
Debt).

                    “Existing Letters of Credit” means each letter of credit
previously issued for the account of, or guaranteed by, the Borrower pursuant to
the Existing Loan and Security Agreement that (a) is outstanding on the
Effective Date and (b) is listed on Schedule 1.01.

                    “Existing Loan and Security Agreement” means the Loan and
Security Agreement dated as of May 6, 2004, by and among the Borrower and the
other borrower parties thereto, Leeco Processing Company and the other credit
parties thereto, the lenders thereto, Wells Fargo Foothill, Inc. and Morgan
Stanley Senior Funding, Inc.

14

--------------------------------------------------------------------------------




                    “Fair Labor Standards Act” means the Fair Labor Standards
Act, 29 U.S.C. ss.201 et seq.

                    “Federal Funds Open Rate” means, for any day, the rate per
annum determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the Open Rate for federal funds transactions as of the opening of business for
federal funds transactions among members of the Federal Reserve System arranged
by federal funds brokers on such day, as quoted by Garvin Guybutler, any
successor entity thereto, or any other broker selected by the Administrative
Agent, as set forth on the applicable Telerate display page; provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the Open Rate on the immediately preceding Business Day, or if no such
rate shall be quote by a federal funds broker at such time, such other rate as
determined by the Administrative Agent in accordance with its usual procedures.

                    “FEMA” means the Federal Emergency Management Agency of the
United States of America.

                    “Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

                    “Foreign Lender” means any Lender that is organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

                    “Foreign Subsidiary” means any Subsidiary that is organized
under the laws of a jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

                    “GAAP” means generally accepted accounting principles in the
United States of America.

                    “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

                    “Granting Lender” has the meaning assigned to such term in
Section 9.04(e).

15

--------------------------------------------------------------------------------




                    “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

                    “Hazardous Materials” means (A) petroleum products and
byproducts, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, radon gas, explosives, radioactive substances, chlorofluorocarbons
and all other ozone-depleting substances; or (B) any chemical, material,
substance, waste, pollutant or contaminant, including any mine tailings and mine
drainage, that is prohibited, limited or regulated by or pursuant to any
Environmental Law or Mining Law.

                    “Indemnitee” has the meaning assigned to such term in
Section 9.03(b).

                    “Incremental Revolving Commitment” has the meaning assigned
to such term in Section 2.20.

                    “Incremental Revolving Commitment Lender” has the meaning
assigned to such term in Section 2.20.

                    “Incremental Revolving Facility Amendment” has the meaning
assigned to such term in Section 2.20.

                    “Incremental Revolving Facility Closing Date” has the
meaning assigned to such term in Section 2.20.

                    “Indebtedness” of any Person means, without duplication,
(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding trade
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. 
Notwithstanding the foregoing, in connection with any Permitted Acquisition, the
term “Indebtedness” shall not include contingent post-closing purchase price
adjustments or earn-outs to which the seller in such Permitted Acquisition may
become entitled.

16

--------------------------------------------------------------------------------




                    “Indemnified Taxes” means Taxes other than Excluded Taxes.

                    “Information Memorandum” means the Confidential Information
Memorandum dated May, 2005, relating to the Borrower and the Transactions.

                    “Interest Election Request” means a request by the Borrower
to convert or continue a Borrowing in accordance with Section 2.07.

                    “Interest Payment Date” means (a) with respect to any ABR
Loan, the last day of each March, June, September and December and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

                    “Interest Period” means, with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3, 6, 9 or
12 months thereafter, as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

                    “Issuing Bank” means PNC Bank, National Association, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.05(b)(vii).  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

17

--------------------------------------------------------------------------------




                    “LC Disbursement” means a payment made by the Issuing Bank
pursuant to a Letter of Credit.

                    “LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time and
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.

                    “Lenders” means the Persons listed on Schedule 2.01 and any
other Person that shall have become a party hereto pursuant to Section 2.20 or
9.04, other than any such Person that ceases to be a party hereto pursuant to
Section 9.04.  Unless the context otherwise requires, the term “Lenders”
includes the Synthetic LC Lenders.

                    “Letter of Credit” means any Revolving Letter of Credit, any
Synthetic Letter of Credit or any Existing Letter of Credit.

                    “Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).

                    “Lien” means, with respect to any asset, (a) any mortgage,
deed of trust, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

                    “Loan Document Obligations” has the meaning assigned to such
term in the Collateral Agreement.

                    “Loan Documents” means this Agreement, any Incremental
Revolving Facility Amendment, the Collateral Agreement and the other Security
Documents.

                    “Loan Parties” means the Borrower and the Subsidiary Loan
Parties.

                    “Loans” means the loans made by the Lenders to the Borrower
pursuant to this Agreement.

                    “Long-Term Indebtedness” means any Indebtedness (excluding
Indebtedness permitted by Section 6.01(iv)) that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

                    “Maintenance Capital Expenditures” means, for any period,
all Capital Expenditures required to maintain the Borrower’s or any Subsidiary’s
property, plant, equipment and Mining Leases, which shall be deemed to be
$50,000,000 for each period of four consecutive fiscal quarters.

18

--------------------------------------------------------------------------------




                    “Material Adverse Effect” means a material adverse effect on
(a) the business, assets, operations or condition, financial or otherwise, of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

                    “Material Indebtedness” means Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $5,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

                    “Mine” means any excavation or opening into the earth now
and hereafter made from which coal is or can be extracted on or from any of the
properties owned or leased by the Borrower or any Subsidiary, together with all
appurtenances, fixtures, structures, improvements and assets in connection
therewith.

                    “Mining Law” means all treaties, laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to mining operations and activities, including the Federal
Coal Leasing Amendments Act, the Surface Mining Control and Reclamation Act, the
Federal Coal Mine Health and Safety Act, the Black Lung Act and the Coal Act, in
each case as amended.

                    “Mining Lease” means a lease pursuant to which the Borrower
or any Subsidiary has rights with respect to coal reserves.

                    “Mining Permits” means any and all permits, licenses,
registrations, notifications, exemptions and any other authorization required
under any applicable Mining Law or otherwise necessary to recover coal from any
Mine being operated by the Borrower or any of the Subsidiaries.

                    “MM&A” means Marshall Miller & Associates, Inc.

                    “MM&A 2004 Report” means the report of MM&A completed in
June 2004 regarding the estimated coal reserves of the Borrower and the
Subsidiaries as of March 31, 2004, which is described in the Borrower’s Report
on Form 10-K filed with the SEC for the fiscal year ended December 31, 2004.

                    “Moody’s” means Moody’s Investors Service, Inc.

19

--------------------------------------------------------------------------------




                    “Mortgage” means a mortgage, deed of trust, assignment of
leases and rents, leasehold mortgage or other security document granting a Lien
on any Mortgaged Property to secure the Obligations.  Each Mortgage shall be
satisfactory in form and substance to the Administrative Agent.

                    “Mortgaged Property” means, initially, each parcel of real
property and the improvements thereto owned or leased by a Loan Party and
identified on Schedule 1.02, and includes each other parcel of real property and
improvements thereto owned by a Loan Party with respect to which a Mortgage is
granted pursuant to Section 5.12 or 5.13.

                    “Multiemployer Plan” means a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

                    “Net Proceeds” means, with respect to any event, (a) the
cash proceeds received in respect of such event, including (i) any cash received
in respect of any non-cash proceeds (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment or earn-out, but excluding any reasonable interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Borrower and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments that are
permitted hereunder and are made by the Borrower and the Subsidiaries as a
result of such event to repay Indebtedness (other than Loans) secured by such
asset or otherwise subject to mandatory prepayment as a result of such event,
and (iii) the amount of all taxes paid (or reasonably estimated to be payable)
by the Borrower and the Subsidiaries, and the amount of any reserves established
by the Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer), provided that
any reduction at any time in the amount of any such reserves (other than as a
result of payments made in respect thereof) shall be deemed to constitute the
receipt by the Borrower at such time of Net Proceeds in the amount of such
reduction.

                    “Obligations” has the meaning assigned to such term in the
Collateral Agreement.

                    “Other Taxes” means any and all present or future recording,
stamp, documentary, excise, transfer, sales, property or similar taxes, charges
or levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

                    “Participant” has the meaning assigned to such term in
Section 9.04(c).

20

--------------------------------------------------------------------------------




                    “PBGC” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions.

                    “Perfection Certificate” means a certificate in the form of
Exhibit D or any other form approved by the Administrative Agent.

                    “Permitted Acquisition” means any acquisition by the
Borrower or a wholly owned Subsidiary Loan Party of all the outstanding Equity
Interests (other than directors’ qualifying shares) in, all or substantially all
the assets of, or all or substantially all the assets constituting a division or
line of business of, a Person if (a) such acquisition was not preceded by, or
consummated pursuant to, a hostile offer (including a proxy contest), (b) such
Person (in the case of an acquisition of Equity Interests) is organized under
the laws of, and substantially all its assets (or the assets of such division or
line of business, as the case may be) are located in, the United States of
America, any State thereof or the District of Columbia, (c) no Default has
occurred and is continuing or would result therefrom, (d) such acquisition and
all transactions related thereto are consummated in accordance with applicable
laws, (e) all actions required to be taken with respect to such acquired or
newly formed Subsidiary or such acquired assets under Sections 5.12 and 5.13
shall have been taken, (f) the Borrower is in compliance on a Pro Forma Basis
after giving effect to such acquisition with the covenants contained in
Sections 6.12, 6.13, 6.14 and 6.15 recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower, (g) after giving effect to such
acquisition, there shall be no less than $10,000,000 of aggregate unused and
available Revolving Commitments, (h) the business of such Person or such assets,
as the case may be, constitutes a business permitted by Section 6.03(b), (i) the
Leverage Ratio, calculated immediately prior to such acquisition and on a Pro
Forma Basis after giving effect to such acquisition recomputed as of the last
day of the most recently ended fiscal quarter of the Borrower, is at least 0.25
less than the Leverage Ratio set forth in Section 6.13 opposite the period
during which such acquisition is contemplated, and (j) the Borrower has
delivered to the Administrative Agent a certificate of a Financial Officer to
the effect set forth in clauses (a), (b), (c), (d), (e), (f), (g), (h) and (i)
above, together with all relevant financial information for the Person or assets
to be acquired and setting forth reasonably detailed calculations demonstrating
compliance with clauses (f) and (i) above (which calculations shall, if made as
of the last day of any fiscal quarter of the Borrower for which the Borrower has
not delivered to the Administrative Agent the financial statements and
certificate of a Financial Officer required to be delivered by Section 5.01(a)
or (b) and Section 5.01(d), respectively, be accompanied by a reasonably
detailed calculation of Consolidated EBITDA and Consolidated Cash Interest
Expense for the relevant period).

                    “Permitted Encumbrances” means:

 

          (a) Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with
Section 5.05;

 

 

 

          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 45 days
or are being contested in compliance with Section 5.05;

21

--------------------------------------------------------------------------------




 

          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

 

 

          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

 

 

          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 7.01;

 

 

 

          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

 

 

 

          (g) Liens arising from Permitted Investments described in clause (d)
of the definition of the term “Permitted Investments”,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

                    “Permitted Investments” means:

 

          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

 

 

          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

 

 

          (c) investments in certificates of deposit, banker’s acceptances and
time or demand deposits maturing within 180 days from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 

 

 

          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

22

--------------------------------------------------------------------------------




 

          (e) investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses (a)
through (d) above.

                    “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

                    “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

                    “Prepayment Event” means:

 

          (a) any sale, transfer or other disposition (including by way of
merger or consolidation) of any property of the Borrower or any Subsidiary,
other than (i) dispositions permitted by clauses (a), (b), (c), (f), (g) and (h)
of Section 6.05 and (ii) other dispositions resulting in aggregate Net Proceeds
not exceeding $5,000,000 for all such transactions during any fiscal year of the
Borrower; or

 

 

 

          (b) any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property of
the Borrower or any Subsidiary with a fair market value immediately prior to
such event equal to or greater than $2,500,000;

 

 

 

          (c) the issuance by the Borrower or any Subsidiary of any Equity
Interests, or the receipt by the Borrower or any Subsidiary of any capital
contribution, other than (i) any such issuance of Equity Interests to, or
receipt of any such capital contribution from, the Borrower or any Subsidiary or
(ii) any such issuance of Qualified Equity Interests of the Borrower to
management or employees of the Borrower or any Subsidiary under any employee
stock option or stock purchase plan or other employee benefit plan in existence
from time to time; or

 

 

 

          (d) the incurrence by the Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.02.

                    “Prep Plant Lease” means any lease entered into by the
Borrower or any of the Subsidiaries in respect of a preparation plant and/or a
related property on which the preparation plant is situated.

                    “Prime Rate” means the rate of interest per annum publicly
announced from time to time by PNC Bank, National Association, as its prime rate
in effect at its principal office in Pittsburgh, Pennsylvania; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

23

--------------------------------------------------------------------------------




                    “Pro Forma Basis” means, with respect to the calculation of
the financial covenants contained in Sections 6.12, 6.13, 6.14 and 6.15 as of
any date, that such calculation shall give pro forma effect to all Permitted
Acquisitions, all issuances, incurrences or assumptions of Indebtedness (with
any such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms) and all sales, transfers or other
dispositions of any material assets, Equity Interests in a Subsidiary or all or
substantially all the assets of a Subsidiary or division or line of business of
a Subsidiary outside the ordinary course of business that have occurred during
(or, if such calculation is being made for the purpose of determining whether
any proposed acquisition will constitute a Permitted Acquisition, or any
Incremental Revolving Commitment may be made since the beginning of) the four
consecutive fiscal quarter period of the Borrower most recently ended on or
prior to such date for which the financial statements and the certificate of a
Financial Officer required by Sections 5.01(b) and (d), respectively, have been
delivered in accordance with such Sections as if they occurred on the first day
of such four consecutive fiscal quarter period (including cost savings to the
extent such cost savings would be permitted to be reflected in pro forma
financial information complying with the requirements of GAAP and Article XI of
Regulation S-X under the Securities Act of 1933, as amended, as interpreted by
the Staff of the SEC, and as certified by a Financial Officer).  For purposes of
calculating (a) the Leverage Ratio for the 12-month period ended December 31,
2004, or (b) the Leverage Ratio, Senior Secured Leverage Ratio and Fixed Charge
Coverage Ratio for any fiscal period commencing prior to July 1, 2005, Total
Indebtedness, Senior Secured Indebtedness, Consolidated Fixed Charges and
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Acquisition as if it were a Permitted Acquisition.

                    “Proposed Change” has the meaning assigned to such term in
Section 9.02(c).

                    “Qualified Equity Interests” means Equity Interests of the
Borrower other than Disqualified Equity Interests.

                    “Register” has the meaning assigned to such term in
Section 9.04(b).

                    “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

                    “Release” means any release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within or upon any building,
structure, facility or fixture.

                    “Required Lenders” means, at any time, Lenders having
Revolving Exposures, Synthetic LC Exposures, unused Revolving Commitments and
Excess Credit-Linked Deposits representing more than 50% of the aggregate
Revolving Exposures, Synthetic LC Exposure, unused Revolving Commitments and
Excess Credit-Linked Deposits at such time.

24

--------------------------------------------------------------------------------




                    “Requirement of Law” means, with respect to any Person,
(a) the charter, articles or certificate of organization or incorporation and
bylaws or other organizational or governing documents of such Person and (b) any
statute, law, treaty, rule, regulation, order, decree, writ, injunction or
determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

                    “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Equity Interests in the Borrower or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Subsidiary, or any other payment (including any
payment under any Swap Agreement) that has a substantially similar effect to any
of the foregoing.

                    “Revolving Availability Period” means the period from and
including the Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

                    “Revolving Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make Loans and to acquire
participations in Revolving Letters of Credit hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to Section 9.04 or
(ii) Section 2.20.  The initial amount of each Lender’s Revolving Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption or Incremental
Revolving Facility Amendment pursuant to which such Lender shall have assumed
its Revolving Commitment, as the case may be.  The initial aggregate amount of
the Lenders’ Revolving Commitments is $25,000,000.

                    “Revolving Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans and
its Revolving LC Exposure at such time.

                    “Revolving LC Disbursement” means a payment made by the
Issuing Bank pursuant to a Revolving Letter of Credit.

                    “Revolving LC Exposure” means, at any time, the sum of
(a) the aggregate undrawn amount of all outstanding Revolving Letters of Credit
at such time and (b) the aggregate amount of all Revolving LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time.  The
Revolving LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total Revolving LC Exposure at such time.

25

--------------------------------------------------------------------------------




                    “Revolving Lender” means a Lender with a Revolving
Commitment or, if the Revolving Commitments have terminated or expired, a Lender
with Revolving Exposure.

                    “Revolving Letters of Credit” means, at any time, any Letter
of Credit other than any Synthetic Letter of Credit.

                    “Revolving Maturity Date” means May 31, 2010.

                    “S&P” means Standard & Poor’s Ratings Group, Inc.

                    “SEC” means the Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

                    “Second-Priority Lien” means Liens that are subordinated to
the Liens securing the Obligations.

                    “Security Documents” means the Collateral Agreement, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.12 or 5.13 to secure any of the
Obligations.

                    “Senior Notes” means the senior unsecured notes due 2015 to
be issued by the Borrower pursuant to the Senior Notes Indenture on or prior to
the Effective Date and the Indebtedness represented thereby.

                    “Senior Notes Documents” means the Senior Notes Indenture,
all side letters, instruments, agreements and other documents evidencing or
governing the Senior Notes, providing for any Guarantee or other right in
respect thereof, affecting the terms of the foregoing or entered into in
connection therewith and all schedules, exhibits and annexes to each of the
foregoing.

                    “Senior Notes Indenture” means the Indenture dated as of May
31, 2005, among the Borrower, the Subsidiaries listed therein and U.S. Bank,
National Association, as trustee, in respect of the Senior Notes.

                    “Senior Secured Indebtedness” means, as of any date, the
aggregate principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date that consists of, without duplication, (a) Loans,
Revolving Exposure and Synthetic LC Exposure and (b) Indebtedness secured by a
Lien (other than any Second-Priority Lien), provided that the terms “Revolving
Exposure”, “Synthetic LC Exposure” and “Indebtedness” shall not include
contingent obligations of the Borrower or any Subsidiary as an account party or
applicant in respect of any letter of credit or letter of guaranty that supports
obligations of the Borrower or any Subsidiary in respect of performance bonds,
bid bonds, appeal bonds, surety bonds, performance and completion guarantees,
workers’ compensation expenses and similar items, in each case provided in the
ordinary course of business.

26

--------------------------------------------------------------------------------




                    “Senior Secured Leverage Ratio” means, on any date, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter of the Borrower most recently ended prior to
such date).

                    “SPV” has the meaning assigned to such term in
Section 9.04(c).

                    “subsidiary” means, with respect to any Person (the
“parent”) at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

                    “Subsidiary” means any subsidiary of the Borrower.  For
purposes of the representations and warranties made herein on the Effective
Date, the term “Subsidiary” includes the Company and its subsidiaries.

                    “Subsidiary Loan Party” means any Subsidiary that is not a
Foreign Subsidiary.

                    “Swap Agreement” means any agreement with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

                    “Synthetic LC Availability Period” means the period from and
including the Effective Date to but excluding the earlier of (a) five Business
Days prior to the Synthetic LC Maturity Date, (b) the date on which all of the
Credit-Linked Deposits are required returned to the Synthetic LC Lenders and (c)
the date of the termination of the Commitments pursuant to Article VII.

                    “Synthetic LC Disbursement” means any payment made by the
Issuing Bank pursuant to a Synthetic Letter of Credit.

27

--------------------------------------------------------------------------------




                    “Synthetic LC Exposure” means, at any time, the sum of
(a) the aggregate undrawn amount of all outstanding Synthetic Letters of Credit
at such time plus (b) the aggregate amount of all Synthetic LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time. 
The Synthetic LC Exposure of any Synthetic LC Lender at any time shall be its
Applicable Percentage of the total Synthetic LC Exposure at such time.

                    “Synthetic LC Lender” means a Lender having a Credit-Linked
Deposit.

                    “Synthetic LC Maturity Date” means the November 30, 2011.

                    “Synthetic Letters of Credit” means, at any time, Letters of
Credit in an amount equal to the lesser of (a) the Total Credit-Linked Deposit
and (b) the aggregate amount of outstanding Letters of Credit at such time. 
Letters of Credit will from time to time be deemed to be Synthetic Letters of
Credit or Revolving Letters of Credit in accordance with the provisions of
Section 2.05(a).

                    “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

                    “Total Credit-Linked Deposits” means, at any time, the sum
of all Credit-Linked Deposits at such time, as the same may be (a) reduced from
time to time pursuant to Section 2.05(b)(iii)(B) or Section 2.08 and
(b) increased from time to time pursuant to Section 2.05(b)(iii).

                    “Total Indebtedness” means, as of any date, the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, provided that the term “Indebtedness” shall not
include contingent obligations of the Borrower or any Subsidiary as an account
party or applicant in respect of any letter of credit or letter of guaranty that
supports obligations of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees, workers’ compensation expenses and similar items, in each case
provided in the ordinary course of business.

                    “Transactions” means (a) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder, (b) the Equity Offering, (c) the Acquisition and
the other transactions contemplated by the Acquisition Documents, (d) the
repayment in full and discharge of all obligations in respect of the Existing
Indebtedness and the termination of all commitments and the release of all Liens
in respect thereof, (e) the payment of the Transaction Costs, (f) the execution,
delivery and performance by each Loan Party of the Senior Notes Documents to
which it is to be a party, the issuance of the Senior Notes and the use of the
proceeds thereof.

                    “Transaction Costs” has the meaning assigned to such term in
the preamble of this Agreement.

28

--------------------------------------------------------------------------------




                    “Triggering Event” means the earlier of (i) acceleration of
the maturity under Section 7.01, (ii) the demand for cash collateral under
Section 2.05(b)(viii), provided, however, that a Triggering Event shall no
longer be continuing under this clause (ii) if the obligation to provide cash
collateral under Section 2.05(b)(viii) has been eliminated in accordance with
such Section, (iii) the Revolving Maturity Date or (iv) the Synthetic LC
Maturity Date.

                    “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the Euro-Rate or the Alternate
Base Rate.

                    “USA Patriot Act” means the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

                    “wholly owned Subsidiary” means, with respect to any Person
at any date, a subsidiary of such Person of which securities or other ownership
interests representing 100% of the Equity Interests (other than directors’
qualifying shares) are, as of such date, owned, controlled or held by such
Person or one or more wholly owned Subsidiaries of such Person or by such Person
and one or more wholly owned Subsidiaries of such Person.

                    “Withdrawal Liability” means liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.

                    SECTION 1.02.  Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan”).  Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”).

                    SECTION 1.03.  Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties (real or personal), including
cash, securities, accounts and contract rights.

29

--------------------------------------------------------------------------------




                    SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time, provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision (including any definition) hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

                    SECTION 1.05.  Pro Forma Calculations.  With respect to any
period during which any Permitted Acquisition or any sale, transfer or other
disposition of any material assets outside the ordinary course of business
occurs, for purposes of determining compliance with the covenants contained in
Sections 6.12, 6.13, 6.14 and 6.15, or for purposes of determining the Leverage
Ratio, Senior Secured Leverage Ratio, Consolidated EBITDA and Consolidated Fixed
Charge, calculations with respect to such period shall be made on a Pro Forma
Basis.

ARTICLE II

The Credits

                    SECTION 2.01.  Commitments.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make Loans to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate principal amount that will not result in such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment at any time. 
Within the foregoing limits and on the terms and subject to the conditions set
forth herein, the Borrower may borrow, prepay and reborrow Loans.

                    SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan shall
be made as part of a Borrowing consisting of Loans of the same Type made by the
Revolving Lenders ratably in accordance with their respective Revolving
Commitments.  The failure of any Revolving Lender to make any Loan required to
be made by it shall not relieve any other Revolving Lender of its obligations
hereunder, provided that the Revolving Commitments of the Revolving Lenders are
several and no Revolving Lender shall be responsible for any other Revolving
Lender’s failure to make Loans as required herein.

30

--------------------------------------------------------------------------------




                    (b)  Subject to Section 2.14, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings.  Each Revolving Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan, provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

                    (c)  At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000.  At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000.  Borrowings
of more than one Type may be outstanding at the same time, provided that there
shall not at any time be more than a total of five Eurodollar Borrowings
outstanding.  Notwithstanding anything to the contrary herein, an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(b)(iii).

                    (d)  Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Maturity Date.

                    SECTION 2.03.  Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing,
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(b)(iii) may be given not
later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information:

 

                    (i)    the aggregate amount of such Borrowing;

 

 

 

                    (ii)   the date of such Borrowing, which shall be a Business
Day;

 

 

 

                    (iii)  whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

31

--------------------------------------------------------------------------------




 

                    (iv)  in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

 

 

                    (v)   the location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06; and

 

 

 

                    (vi)   that as of such date Sections 4.02(a) and (b) are
satisfied.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

                    SECTION 2.04.  [Reserved.]

                    SECTION 2.05.  Letters of Credit.  (a)  General.  On the
terms and subject to the conditions set forth herein (including, with respect to
issuances of Synthetic Letters of Credit, Section 2.21), the Borrower may
request the issuance of (i) Synthetic Letters of Credit, at any time and from
time to time during the Synthetic LC Availability Period, and (ii) Revolving
Letters of Credit, at any time and from time to time during the Revolving
Availability Period, in each case for the Borrower’s own account (or for the
account of any Subsidiary so long as the Borrower and such Subsidiary are
co-applicants and co-obligors), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank.  For purposes hereof, (i) Letters of
Credit shall at all times and from time to time be deemed to be Synthetic
Letters of Credit in the amount specified in clause (a) of the definition of
Synthetic Letters of Credit and be deemed to be Revolving Letters of Credit only
to the extent, and in an amount by which, the aggregate amount of outstanding
Letters of Credit exceeds such amount specified in clause (a) of the definition
of Synthetic Letters of Credit, (ii) drawings under any Letter of Credit shall
be deemed to have been made under Revolving Letters of Credit for so long as,
and to the extent that, there are any undrawn Revolving Letters of Credit
outstanding (and thereafter shall be deemed to have been made under Synthetic
Letters of Credit) and (iii) any Letter of Credit that expires or terminates
will be deemed to be a Revolving Letter of Credit, for so long as, and to the
extent that, there are outstanding Revolving Letters of Credit immediately prior
to such expiration or termination; provided that at any time during which an
Event of Default shall have occurred and be continuing, (A) Letters of Credit
shall be deemed to be Revolving Letters of Credit and Synthetic Letters of
Credit, (B) drawings under Letters of Credit shall be deemed to have been made
under Revolving Letters of Credit and Synthetic Letters of Credit and (C) any
Letter of Credit that expires or terminates shall be deemed to be a Revolving
Letter of Credit and a Synthetic Letter of Credit, in each case pro rata based
upon (1) the Revolving LC Exposure immediately prior to such Event of Default
determined in accordance with the foregoing provisions of this Section 2.05(a)
and (2) the Synthetic LC Exposure immediately prior to such Event of Default
determined in accordance with the foregoing provisions of this Section 2.05(a). 
To the extent necessary to implement the foregoing, the identification of a
Letter of Credit as a Revolving Letter of Credit or a Synthetic Letter of Credit
may change from time to time and a portion of a Letter of Credit may be deemed
to be a Synthetic Letter of Credit and the remainder may be deemed to be a
Revolving Letter of Credit.  Notwithstanding the foregoing, the entire face
amount of any Letter of Credit with an expiration date after the Revolving
Maturity Date shall at all times be deemed to be a Synthetic Letter of Credit,
subject to the limitations set forth in clause (i) of the second sentence of
this paragraph (a).  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

32

--------------------------------------------------------------------------------




                    (b)  Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions.  To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank (except that the Issuing Bank in respect of Existing
Letters of Credit shall not issue additional Letters of Credit and, unless
agreed by it, shall not be required to amend, renew or extend an Existing Letter
of Credit) and the Administrative Agent (by 10:00 a.m., New York City time, on
the fifth Business Day prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with subparagraph (i) of this Section), the amount of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower (and any other
Subsidiary for whose account such Letter of Credit is issued) also shall submit
a letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (x) the LC Exposure shall not exceed the sum of the aggregate
Revolving Commitments and the Total Credit-Linked Deposit, (y) the total
Revolving Exposures shall not exceed the aggregate Revolving Commitments and
(z) the Synthetic LC Exposure shall not exceed the Total Credit-Linked Deposit.

 

                    (i)  Expiration Date.  Each Letter of Credit shall expire at
or prior to the close of business on the earlier of (A) with respect to any
Revolving Letter of Credit, (x) the date that is one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the date that is five
Business Days prior to the Revolving Maturity Date and (B) with respect to any
Synthetic Letter of Credit, (x) the date that is one year after the date of
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the date that is five
Business Days prior to the Synthetic LC Maturity Date; provided, however, that a
Revolving Letter of Credit or Synthetic Letter of Credit, as the case may be,
may, upon the written request of the Borrower, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of one year or less (but not beyond the date that is five Business Days
prior to (x) in the case of the Revolving Letter of Credit, the Revolving
Maturity Date and (y) in the case of the Synthetic Letter of Credit, the
Synthetic LC Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

33

--------------------------------------------------------------------------------




 

                    (ii)  Participations.  (A)  By the issuance of a Revolving
Letter of Credit (or an amendment to a Revolving Letter of Credit increasing the
amount thereof) and without any further action on the part of the Issuing Bank
or the Revolving Lenders, the Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each Revolving LC Disbursement made by the Issuing Bank and not reimbursed by
the Borrower or any other account party on the date due as provided in
paragraph (b)(iii) of this Section, or of any reimbursement payment required to
be refunded to the Borrower or any other account party for any reason.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this subparagraph (A) in respect of Revolving Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Revolving Letter of Credit or the occurrence and continuance of a Default or
reduction or termination of any Commitment, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

 

 

          (B)  Each Synthetic LC Lender shall deliver to the Administrative
Agent its Credit-Linked Deposit in full on the Effective Date (and the
Administrative Agent shall deposit such Credit-Linked Deposit in the Certificate
of Deposit Account).  By the issuance or deemed issuance of a Synthetic Letter
of Credit (or an amendment to a Synthetic Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank or the
Synthetic LC Lenders, the Issuing Bank hereby grants to each Synthetic LC
Lender, and each Synthetic LC Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit (including each Existing Letter of
Credit) equal to such Synthetic LC Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Synthetic LC Lender
hereby absolutely and unconditionally agrees that if the Issuing Bank makes a
Synthetic LC Disbursement that is not reimbursed by the Borrower on the date due
as provided in paragraph (b)(iii) of this Section, or is required to refund any
reimbursement payment in respect of a Synthetic LC Disbursement to the Borrower
for any reason, the Administrative Agent shall reimburse the Issuing Bank for
the amount of such LC Disbursement from such Synthetic LC Lender’s Credit-Linked
Deposit on deposit in the Certificate of Deposit Account.  In the event the
Certificate of Deposit Account is charged by the Administrative Agent to
reimburse the Issuing Bank for an unreimbursed Synthetic LC Disbursement and so
long as no Triggering Event shall have occurred and be continuing, the Borrower
may pay over to the Administrative Agent in reimbursement thereof an amount
equal to the amount so charged, and such payment shall be deposited by the
Administrative Agent in the Certificate of Deposit Account.  Each Synthetic LC
Lender acknowledges and agrees that its obligation to acquire and fund
participations in Synthetic Letters of Credit pursuant to this subparagraph (B)
is unconditional and irrevocable and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Synthetic
Letter of Credit or the occurrence and continuance of a Default or the return of
the Credit-Linked Deposits, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Without limiting the
foregoing, each Synthetic LC Lender irrevocably authorizes the Administrative
Agent to apply amounts of its Credit-Linked Deposit as provided in this
subparagraph (B) and Section 2.18(f).

34

--------------------------------------------------------------------------------




 

                    (iii)  Reimbursement.  If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying (or causing any other account party in respect of such
Letter of Credit to pay) to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than (i) 3:00 p.m., New York City time, on the Business Day that
the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) 12:00 noon,
New York City time, on the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to
10:00 a.m., New York City time, on the day of receipt, provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.

 

 

 

          (A)  If the Borrower fails to make (or cause another account party to
make) any payment due under paragraph (b)(iii) above with respect to a Revolving
Letter of Credit when due, the Administrative Agent shall notify each Revolving
Lender of the applicable Revolving LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Revolving
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear. 
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any Revolving LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower (or any other account party in respect of the relevant
Revolving Letter of Credit) of its obligation to reimburse such LC Disbursement.

35

--------------------------------------------------------------------------------




 

          (B)  If the Borrower fails to make (or cause another account party to
make) any payment due under paragraph (b)(iii) above with respect to a Synthetic
Letter of Credit, the Administrative Agent shall notify each Synthetic LC Lender
of the applicable Synthetic LC Disbursement, the payment then due from the
Borrower in respect thereof and such Lender’s Applicable Percentage thereof, and
the Administrative Agent shall promptly pay to the Issuing Bank each Synthetic
LC Lender’s Applicable Percentage of such LC Disbursement from such Synthetic LC
Lender’s Credit-Linked Deposit.  Promptly following receipt by the
Administrative Agent of any payment by the Borrower in respect of any Synthetic
LC Disbursement, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent payments have been made from the Credit-Linked
Deposits, to the Certificate of Deposit Account to be added to the Credit-Linked
Deposits of the Synthetic LC Lenders in accordance with their Applicable
Percentages.  The Borrower acknowledges that each payment made pursuant to this
subparagraph (B) in respect of any Synthetic LC Disbursement is required to be
made for the benefit of the distributees indicated in the immediately preceding
sentence.  Any payment made from the Certificate of Deposit Account, or from
funds of the Administrative Agent, pursuant to this paragraph to reimburse the
Issuing Bank for any Synthetic LC Disbursement shall not constitute a loan and
shall not relieve the Borrower (or any other account party in respect of the
relevant Synthetic Letter of Credit) of its obligation to reimburse such LC
Disbursement.

 

 

 

                    (iv)  Obligations Absolute.  The Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (b)(iii) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (1) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (2) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (3) payment by the
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit (except as
otherwise provided below) or (4) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 

36

--------------------------------------------------------------------------------




 

None of the Administrative Agent, the Lenders, the Issuing Bank, and any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank, provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct or actual damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are the result of the Issuing Bank’s failure to exercise due care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank that resulted in such damages to the Borrower (as determined in a
final non appealable judgment by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised due care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or wilful misconduct.

 

 

 

                    (v)   Disbursement Procedures.  The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder, provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders or the
Administrative Agent, for the account of the Synthetic LC Lenders, as the case
may be, with respect to any such LC Disbursement in accordance with
paragraph (b)(iii) of this Section.

37

--------------------------------------------------------------------------------




 

                    (vi)  Interim Interest.  If the Issuing Bank shall make any
LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower (or any other
account party) reimburses such LC Disbursement, at (1) in the case of a
Revolving LC Disbursement, the rate per annum then applicable to ABR Loans and
(2) in the case of a Synthetic LC Disbursement, a rate per annum equal to the
Alternate Base Rate plus 1.75%; provided that, if the Borrower fails to
reimburse (or cause another account party to reimburse) such LC Disbursement
when due pursuant to paragraph (b)(iii) of this Section, then Section 2.13(c)
shall apply.  Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (b)(iii)(A) of this
Section or from the Credit-Linked Deposit of any Synthetic LC Lender pursuant to
paragraph (b)(iii)(B) of this Section to reimburse the Issuing Bank shall be for
the account of such Revolving Lender or Synthetic LC Lender, as applicable, to
the extent of such payment.

 

 

 

                    (vii)  Replacement of the Issuing Bank.  The Issuing Bank
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (1) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (2) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of the Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

38

--------------------------------------------------------------------------------




 

                    (viii)  Cash Collateralization.  If any Event of Default
shall occur and be continuing, on the next Business Day after that date (A) on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph or
(B) the maturity of the Loans has been accelerated, the Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon, provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Section 7.01. 
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Synthetic LC Lenders and Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure), be applied to satisfy other obligations
of the Borrower under this Agreement.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default and so long as no Triggering Event shall have occurred and be
continuing, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.  If the Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower as and to the
extent that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b) and no Triggering Event or Default shall have
occurred and be continuing.

                    SECTION 2.06.  Funding of Borrowings.  (a)  Each Revolving
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof (in accordance with section 2.03) by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in Pittsburgh,
Pennsylvania and designated by the Borrower in the applicable Borrowing Request,
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(b)(iii) shall be remitted by the Administrative
Agent to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.05(b)(iii) to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.

39

--------------------------------------------------------------------------------




                    (b)  Unless the Administrative Agent shall have received
notice from a Revolving Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption and in its sole
discretion, make available to the Borrower a corresponding amount.  In such
event, if a Revolving Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Open Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

                    SECTION 2.07.  Interest Elections.  (a)  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Revolving Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

                    (b)  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

                    (c)  Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

                (i)   the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

 

 

                (ii)  the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

40

--------------------------------------------------------------------------------




 

                 (iii)  whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and

 

 

 

                 (iv)  if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

                    (d)  Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

                    (e)  If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

                    SECTION 2.08.  Termination and Reduction of Commitments;
Return of Credit-Linked Deposits.  (a)  Unless previously terminated, the
Revolving Commitments shall terminate at 5:00 p.m., New York City time, on the
Revolving Maturity Date.  So long as no Triggering Event shall occurred and be
continuing, any amount of the Credit-Linked Deposits held in the Certificate of
Deposit Account will be returned to the Synthetic LC Lenders on the Synthetic LC
Maturity Date.

                    (b)  The Borrower may at any time terminate, or from time to
time reduce, the Revolving Commitments, provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the
aggregate Revolving Exposure (excluding the portion of the Revolving Exposure
attributable to the outstanding Revolving Letters of Credit if the Borrower has
made arrangements satisfactory to the Administrative Agent and the Issuing Bank
with respect to such Letters of Credit and the Issuing Bank has released the
Revolving Lenders from their participation obligations with respect to such
Letters of Credit) would exceed the aggregate Revolving Commitments.  The
Borrower may at any time or from time to time direct the Administrative Agent to
reduce the Total Credit-Linked Deposits; provided that (i) each reduction occurs
at the end of a Benchmark LIBOR Interest Period, (ii) each reduction of the
Credit-Linked Deposits shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (iii) the Borrower shall not direct
the Administrative Agent to reduce the Total Credit-Linked Deposits if, after
giving effect to such reduction (and to the provisions of Section 2.05(a)), the
aggregate Synthetic LC Exposure would exceed the Total Credit-Linked Deposit or
the Revolving Exposure would exceed the total Revolving Commitments.  In the
event the Total Credit-Linked Deposits shall be reduced as provided in the
preceding sentence and so long as no Triggering Event shall have occurred and be
continuing, the Administrative Agent shall return all amounts in the Certificate
of Deposit Account in excess of the reduced Total Credit-Linked Deposit to the
Synthetic LC Lenders, ratably in accordance with their Applicable Percentages of
the Total Credit-Linked Deposit (as determined immediately prior to such
reduction).

41

--------------------------------------------------------------------------------




                    (c)  The Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Revolving Commitments or the Total
Credit-Linked Deposit under paragraph (b) of this Section at least three
Business Days for Revolving Commitments and thirty days for the Total
Credit-Linked Deposit prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Revolving Commitments and return of the Total Credit-Linked Deposits
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Commitments or reduction of the Total
Credit-Linked Deposit shall be permanent.  Each termination or reduction of the
Revolving Commitments or reduction of the Total Credit-Linked Deposit shall be
made ratably among the Lenders in accordance with their Applicable Percentage of
Revolving Commitments or Applicable Percentage of Total Credit-Linked Deposits,
as the case may be.

                    SECTION 2.09.  Repayment of Loans; Evidence of
Debt.  (a)  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Loan of such Lender on the Revolving Maturity Date.

                    (b)  Each Revolving Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

                    (c)  The Administrative Agent shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Revolving Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Revolving
Lenders and each Revolving Lender’s share thereof.

42

--------------------------------------------------------------------------------




                    (d)  The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Revolving Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans and pay interest thereon in accordance with the
terms of this Agreement.

                    (e)  Any Revolving Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

                    SECTION 2.10.  [Reserved.]

                    SECTION 2.11.  Prepayment of Loans; Early Return of
Credit-Linked Deposits.  (a)  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.

                    (b)  In the event and on such occasion that the Revolving
Exposures exceed the aggregate Revolving Commitments, the Borrower shall prepay
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(b)(viii))
in an aggregate amount equal to such excess.

                    (c)  In the event and on each occasion that any Net Proceeds
are received by or on behalf the Borrower or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, within three Business Days after such Net
Proceeds are received apply an amount, equal to (i) in the case of a Prepayment
Event described in clause (c) of the definition of the term “Prepayment Event”,
50% of the amount of such Net Proceeds and (ii) in the case of all other
Prepayment Events, 100% of the amount of such Net Proceeds (such amount to be
applied the “Prepayment Amount”) as follows:  (A) first, to prepay Borrowings
(without a corresponding reduction in the Revolving Commitments) and (B) second,
to the extent the Prepayment Amount exceeds the amount applied as required in
clause (A) above, deposit cash collateral in an account with the Administrative
Agent for the benefit of the Lenders who have LC Exposure pursuant to
Section 2.05(b)(viii), provided that in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower and the Subsidiaries intend to apply the
Net Proceeds from such event (or a portion thereof specified in such
certificate), within 360 days after receipt of such Net Proceeds, to acquire
real property, equipment or other tangible assets to be used in the business of
the Borrower and the Subsidiaries, and certifying that no Default has occurred
and is continuing, then no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds in respect of such event (or the
portion of such Net Proceeds specified in such certificate, if applicable)
except to the extent of any such Net Proceeds therefrom that have not been so
applied by the end of such 360-day period, at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so applied.

43

--------------------------------------------------------------------------------




                    (d)  Prior to any optional or mandatory prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (e) of this Section.

                    (e)  The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment,
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Except as otherwise set forth
herein, each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Each optional prepayment of Borrowings made
pursuant to Section 2.11(a) shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000 (or the entire outstanding principal
amount of any Borrowings, if such amount is less than $1,000,000).  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

                    SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the rate of 0.50% per annum on the average daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
the first Business Day following the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  For purposes of computing commitment fees, a
Revolving Commitment of a Revolving Lender shall be deemed to be used to the
extent of the outstanding Loans and Revolving LC Exposure of such Lender.

44

--------------------------------------------------------------------------------




                    (b)  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to such Lender’s participations in Revolving Letters of Credit, which shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s
Revolving LC Exposure (excluding any portion thereof attributable to
unreimbursed Revolving LC Disbursements) during the period from and including
the Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any Revolving LC Exposure and (ii) to the Issuing Bank a fronting fee, which
shall accrue at a rate equal to 0.25% per annum on the average daily amount of
the Revolving LC Exposure (excluding any portion thereof attributable to
unreimbursed Revolving LC Disbursements) during the period from and including
the Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any Revolving LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Revolving Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
up to the last day of March, June, September and December of each year shall be
payable on the first Business Day following such last day, commencing on the
first such date to occur after the Effective Date, provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

                    (c)  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Synthetic LC Lender a participation fee with
respect to such Lender’s participations in Synthetic Letters of Credit, which
shall accrue at the rate of (a) 2.75% per annum plus (b) 0.25% per annum on the
average daily amount of such Synthetic LC Lender’s Credit-Linked Deposit during
the period from and including the Effective Date to but excluding the date on
which the entire amount of such Lender’s Credit-Linked Deposit is returned to it
and (ii) to the Issuing Bank a fronting fee, which shall accrue at the rate
equal to 0.25% per annum on the average daily amount of the Synthetic LC
Exposure (excluding any portion thereof attributable to unreimbursed Synthetic
LC Disbursements) during the period from and including the Effective Date to but
excluding the date on which there ceases to be any Synthetic LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Synthetic Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees in respect of
Synthetic Letters of Credit accrued through and including the last day of March,
June, September and December of each year shall be payable on the first Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date no
later than which the Credit-Linked Deposits are returned in full to the
Synthetic LC Lenders and any such fees accruing after the date on which the
Credit-Linked Deposits are returned to the Synthetic LC Lenders shall be payable
on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees in respect of Synthetic Letters of Credit shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

45

--------------------------------------------------------------------------------




                    (d)  The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

                    (e)  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.

                    SECTION 2.13.  Interest.  (a)  The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

                    (b)  The Loans comprising each Eurodollar Borrowing shall
bear interest at the Euro-Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

                    (c)  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any LC Disbursement or any fee or other amount payable
by the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, (ii) in the case of
overdue unreimbursed amounts with respect to any LC Disbursement, 2.00% plus the
rate otherwise applicable to such LC Disbursement as provided in Section 2.05(b)
or (iii) in the case of any other amount, 2.00% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

                    (d)  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

46

--------------------------------------------------------------------------------




                    (e)  All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and interest on Credit-Linked Deposits shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate or Euro-Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

                    SECTION 2.14.  Alternate Rate of Interest.  If prior (i) to
the commencement of any Interest Period for a Eurodollar Borrowing or (ii) the
determination of the Benchmark LIBOR Rate on any day:

 

          (a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Euro-Rate for such Interest Period or the Benchmark
LIBOR Rate for such day; or

 

 

 

          (b)  the Administrative Agent is advised by the Required Lenders that
the Euro-Rate for such Interest Period or the Benchmark LIBOR Rate for such day
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing or such Credit-Linked
Deposit, as applicable, for such Interest Period or such day, as the case may
be;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing and (iii) the Credit-Linked Deposits shall be
invested so as to earn a return equal to the greater of the Federal Funds Open
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

                    SECTION 2.15.  Increased Costs.  (a)  If any Change in Law
shall:

 

               (i)   impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender, the
Certificate of Deposit Issuer or the Issuing Bank (except any such reserve
requirement reflected in the Euro-Rate); or

 

 

 

               (ii)  impose on any Lender, the Certificate of Deposit Issuer,
the Issuing Bank or the London interbank market any other condition, cost or
expense affecting this Agreement, the Certificate of Deposit, Eurodollar Loans
made by such Lender, any Letter of Credit or participation therein or any
Credit-Linked Deposit;

47

--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Certificate of Deposit Issuer, the Issuing Bank or the Administrative Agent of
participating in, issuing or maintaining any Letter of Credit, the Certificate
of Deposit or any Credit-Linked Deposit or to reduce the amount of any sum
received or receivable by such Lender, the Certificate of Deposit Issuer, the
Issuing Bank or Administrative Agent hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, the Certificate of
Deposit Issuer, the Issuing Bank or the Administrative Agent, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Certificate of Deposit Issuer, the Issuing Bank or the Administrative Agent, as
the case may be, for such additional costs incurred or reduction suffered.

                    (b)  If any Lender, the Certificate of Deposit Issuer, the
Issuing Bank or the Administrative Agent determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, the Certificate of Deposit Issuer’s, the Issuing
Bank’s or the Administrative Agent’s capital or on the capital of such Lender’s,
the Certificate of Deposit Issuer’s, the Issuing Bank’s or the Administrative
Agent’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, the
Certificate of Deposit issued by the Certificate of Deposit Issuer, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender, the Certificate of Deposit Issuer, the Issuing Bank or the
Administrative Agent or such Lender’s, the Certificate of Deposit Issuer’s, the
Issuing Bank’s or the Administrative Agent’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s, the
Certificate of Deposit Issuer’s, the Issuing Bank’s or the Administrative
Agent’s policies and the policies of such Lender’s, the Certificate of Deposit
Issuer’s, the Issuing Bank’s or the Administrative Agent’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender, the Certificate of Deposit Issuer, the Issuing Bank or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender, the Certificate of Deposit Issuer, the Issuing Bank
or the Administrative Agent or such Lender’s, the Certificate of Deposit
Issuer’s, the Issuing Bank’s or the Administrative Agent’s holding company for
any such reduction suffered.

                    (c)  A certificate of a Lender, the Certificate of Deposit
Issuer, the Issuing Bank or the Administrative Agent setting forth the amount or
amounts necessary to compensate such Lender, the Certificate of Deposit Issuer,
the Issuing Bank or the Administrative Agent or their respective holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender, the Certificate of Deposit
Issuer, the Issuing Bank or the Administrative Agent, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

48

--------------------------------------------------------------------------------




                    (d)  Failure or delay on the part of any Lender, the
Certificate of Deposit Issuer, the Issuing Bank or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s, the Certificate of Deposit Issuer’s, the Issuing Bank’s or the
Administrative Agent’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender, the Certificate of
Deposit Issuer, the Issuing Bank or the Administrative Agent pursuant to this
Section for any increased costs or reductions incurred more than 270 days prior
to the date that such Lender, the Certificate of Deposit Issuer, the Issuing
Bank or the Administrative Agent, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s, the Certificate of Deposit Issuer’s, the Issuing Bank’s or the
Administrative Agent’s intention to claim compensation therefor, provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

                    SECTION 2.16.  Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(d) and is revoked in accordance therewith), (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(b), or (e) monies are withdrawn from the
Certificate of Deposit Account to reimburse the Issuing Bank for an unreimbursed
Synthetic LC Disbursement, then, in any such event, the Borrower shall
compensate each Lender or the Certificate of Deposit Issuer, as the case may be,
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest (without giving effect to Applicable Margins) that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Euro-Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender or the Certificate
of Deposit Issuer setting forth any amount or amounts that such Lender or the
Certificate of Deposit Issuer is entitled to receive pursuant to this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Certificate of Deposit Issuer
the amount shown as due on any such certificate within 10 days after receipt
thereof.

49

--------------------------------------------------------------------------------




                    SECTION 2.17.  Taxes.  (a)  Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

                    (b)  Without limiting the provisions of paragraph (a) above,
the Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

                    (c)  Any and all payments by or on account of any obligation
of the Administrative Agent pursuant to Section 2.21(b) hereunder shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Administrative Agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the Administrative
Agent shall so notify the Borrower and advise it of the additional amount
required to be paid so that the sum payable by the Administrative Agent pursuant
to Section 2.21(b) after making all required deductions (including deductions
applicable to additional sums payable under this Section) to the Synthetic LC
Lenders is an amount from the Administrative Agent equal to the sum they would
have received from the Administrative Agent had no deductions been made,
(ii) the Borrower shall pay such additional amount to the Administrative Agent,
(iii) the Administrative Agent shall make all required deductions, (iv) the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (v) the Borrower
shall indemnify, within 10 days after written demand therefor, the
Administrative Agent for the full amount of any deductions paid by the
Administrative Agent with respect to any payments made on account of any
obligation of the Administrative Agent pursuant to Section 2.21(b).

                    (d)  The Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
under any Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

50

--------------------------------------------------------------------------------




                    (e)  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

                    (f)  Each Lender or assignee or participant of a Lender that
is not incorporated under the laws of the United States of America or a state
thereof (and, upon the written request of the Administrative Agent, each other
Lender or assignee or participant of a Lender) agrees that it will deliver to
each of the Borrower and the Administrative Agent two duly completed appropriate
valid Withholding Certificates (as defined under § 1.1441-1(c)(16) of the Income
Tax Regulations (the “Regulations”)) certifying its status (i.e., U.S. or
foreign person) and, if appropriate, making a claim of reduced, or exemption
from, U.S. withholding tax on the basis of an income tax treaty or an exemption
provided by the Code.  The term “Withholding Certificate” means a Form W-9; a
Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Code or Regulations that certify or establish the status
of a payee or beneficial owner as a U.S. or foreign person.  Each Lender,
assignee or participant required to deliver to the Borrower and the
Administrative Agent a Withholding Certificate pursuant to the preceding
sentence shall deliver such valid Withholding Certificate as follows:  (i) each
Lender which is a party hereto on the Effective Date shall deliver such valid
Withholding Certificate at least five Business Days prior to the first date on
which any interest or fees are payable by the Borrower hereunder for the account
of such Lender; (ii) each assignee or participant shall deliver such valid
Withholding Certificate at least five Business Days before the effective date of
such assignment or participation (unless the Administrative Agent in its sole
discretion shall permit such assignee or participant to deliver such valid
Withholding Certificate less than five Business Days before such date in which
case it shall be due on the date specified by the Administrative Agent).  Each
Lender, assignee or participant which so delivers a valid Withholding
Certificate further undertakes to deliver to each of the Borrower and the
Administrative Agent two additional copies of such Withholding Certificate (or a
successor form) on or before the date that such Withholding Certificate expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent Withholding Certificate so delivered by it, and such amendments
thereto or extensions or renewals thereof as may be reasonably requested by the
Borrower or the Administrative Agent.  Notwithstanding the submission of a
Withholding Certificate claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold U.S.
federal income taxes at the full 30% withholding rate if the Administrative
Agent determines, in its sole discretion, it is required to do so under the due
diligence requirements imposed upon a withholding agent under § 1.1441-7(b) of
the Regulations.  Further, the Administrative Agent is indemnified under
§ 1.1461-1(e) of the Regulations against any claims and demands of any Lender or
assignee or participant of a Lender for the amount of any tax it deducts and
withholds in accordance with regulations under § 1441 of the Code.

51

--------------------------------------------------------------------------------




                    (g)  If the Administrative Agent, the Issuing Bank or a
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, the Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, the Issuing Bank or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent, the
Issuing Bank or such Lender in the event the Administrative Agent, the Issuing
Bank or such Lender is required to repay such refund to such Governmental
Authority.  This Section shall not be construed to require the Administrative
Agent, the Issuing Bank or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

                    SECTION 2.18.  Payments Generally; Pro Rata Treatment;
Sharing of Setoffs.  (a)  The Borrower shall make each payment required to be
made by it under any Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the sole discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 249 Fifth Avenue,
Pittsburgh, Pennsylvania 15222, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient as promptly as practicable following receipt thereof.  If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments under each Loan Document
shall be made in dollars.

                    (b)  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest, fees and unreimbursed LC Disbursements then due hereunder such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

52

--------------------------------------------------------------------------------




                    (c)  If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements, provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, (ii) if a Triggering Event is in existence,
the setoff, counterclaim or other payment shall be paid over by such Lender to
the Administrative Agent and applied in accordance with the provisions of
Section 2.18(f) below and (iii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or other Affiliate
thereof (as to which the provisions of this paragraph shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

                    (d)  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Open
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

53

--------------------------------------------------------------------------------




                    (e)  If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or (b),
2.18(d) or 9.03(c), then the Administrative Agent may, in its sole discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

                    (f)  Notwithstanding anything to the contrary set forth
above, from and after the date of a Triggering Event and until all obligations
of the Loan Parties to the Lenders under the Loan Documents have been paid in
full, any and all payments and proceeds received by the Administrative Agent or
any Lender, whether voluntarily from the Borrower or from any sale or other
disposition of all or a part of the Collateral or the exercise of any other
remedy by the Administrative Agent, shall be paid by the Administrative Agent to
the Lenders as follows:

 

               (i)  first, to reimburse the Administrative Agent and the Lenders
for out-of-pocket costs, expenses and disbursements, including reasonable
attorneys’ fees and expenses, incurred by the Administrative Agent or the
Lenders in connection with fees and expenses incurred in realizing on the
Collateral or collection of any obligations of any of the Loan Parties under any
of the Loan Documents, including advances made by the Lenders or any one of them
or the Administrative Agent or otherwise for the reasonable maintenance,
preservation, protection or enforcement of, or realization upon, the Collateral,
including advances for taxes, insurance, repairs and the like and reasonable
expenses incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any of the Collateral;

 

 

 

               (ii)  second, to the ratable payment (based upon the obligations
outstanding to the Lenders at the time of the Triggering Event) of the
obligations then due and unpaid of the Loan Parties to the Lenders under the
Loan Documents (including obligations owing under the specified swap agreements,
unreimbursed LC Disbursements and cash collateral for the Letters of Credit)
whether of principal, interest, fees, expenses or otherwise; provided that in
the event that there are undrawn Letters of Credit at such time, the payments
otherwise payable under this clause (b) attributable to the obligations
represented by the undrawn Letters of Credit shall be retained by the
Administrative Agent, to be held as cash collateral, for the ratable portion of
the obligations consisting of undrawn Letters of Credit, it being understood
that (x) if a Letter of Credit is drawn upon, the Administrative Agent shall pay
to the Issuing Bank, to the extent necessary to reimburse the Issuing Bank for
such draw, the amount of cash held as collateral for such Letter of Credit
pursuant to this clause and (y) if and to the extent that any Letter of Credit
shall expire or terminate, the amount of cash retained as collateral therefore
pursuant to the application of this clause shall be applied by the
Administrative Agent under this clause (b) to ensure that each of the Lenders
shall receive a ratable share of all payments made subsequent to the date of the
Trigger Event after taking into account the reduction in the obligations
associated with the  termination or expiration of such Letter of Credit; and

 

 

 

               (iii)  the balance, if any, as required by Law.

54

--------------------------------------------------------------------------------




For purposes of determining the proportionate amounts of all obligations sharing
in any distribution under clause (f) of this Section 2.18 the amount of the
outstanding obligations attributable to the undrawn amount of all outstanding
Letters of Credit shall be reduced by the amount of cash (specifically excluding
the Credit-Linked Deposits) held as collateral therefore by the Administrative
Agent on the date of the Triggering Event.

In the event that the sum of all cash held by the Administrative Agent as
collateral for the Letters of Credit plus the Credit-Linked Deposits exceed the
undrawn amount of the Letters of Credit, the Administrative Agent may release a
portion of the Credit-Linked Deposits equal to the excess amount to be shared
among the Lenders in accordance with the following paragraph. 

To the extent that monies are payable to the Revolving Lenders or the Synthetic
LC Lenders under clause (ii) above or released by the Administrative Agent
pursuant to the preceding paragraph (a “Distribution”), the Lenders agree that
such Distribution shall be shared ratably among the Lenders based upon the sum
of the Revolving Exposures and the Credit-Linked Deposits (including any
unreimbursed Credit-Linked Deposits used to fund a Synthetic LC Disbursement) in
existence at the time of the Triggering Event.  In the event that a Letter of
Credit expires or is terminated subsequent to the date of a Triggering Event,
the Distributions payable under this paragraph shall, in addition to the
adjustments occurring under clause (ii) above, be reallocated among the Lenders
so that all Distributions occurring subsequent to the date of the Triggering
Event are shared ratably among the Lenders based upon the revised Revolving
Exposures and the Credit-Linked Deposits.  If the Administrative Agent shall
have insufficient cash collateral, when combined with Credit-Linked Deposits, to
reimburse the Issuing Bank for any drawing on a Letter of Credit, then the
Revolving Lenders shall immediately fund, in proportion to each Revolving
Lender’s Applicable Share, the amount necessary to reimburse the Issuing Bank
for such drawing (such funding by the Revolving Lenders, since previously
included in Revolving Exposures, does not cause any reallocation under this
Section 2.18 among the Revolving Lenders and the Synthetic LC Lenders).  To the
extent necessary to effectuate the foregoing allocations among the Lenders, each
Lender is deemed to have granted a ratable participation interest in its
obligations to each of the other Lenders.

To the extent that cash is deposited by the Loan Parties for the Letters of
Credit, whether deposited directly by the Loan Parties or as a result of the
distributions set forth in this Section 2.18, the Lenders agree that such cash
collateral shall be used by the Administrative Agent to reimburse the Issuing
Bank for a draw under any Letter of Credit prior to applying any of the
Credit-Linked Deposits in reimbursement thereof.

This Section 2.18 is solely for allocating the payments and proceeds among the
Lenders and nothing contained herein shall in any way reduce or alter the
obligations payable by the Loan Parties to the Lenders.

55

--------------------------------------------------------------------------------




                    SECTION 2.19.  Mitigation Obligations; Replacement of
Lenders.  (a)  If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be inconsistent with its internal policies or otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

                    (b)  If any Lender requests compensation under Section 2.15,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans or Credit-Linked
Deposits hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if such Lender accepts such
assignment), provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, Credit-Linked Deposit and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

                    SECTION 2.20.  Incremental Revolving Commitment.  (a)  At
any time and from time to time during the Revolving Availability Period, on the
terms and subject to the conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Revolving Lenders), request to add one or
more increases in the aggregate amount of the Revolving Commitments (each such
increase, an “Incremental Revolving Commitment”), provided that at the time of
any such request and upon the effectiveness of any Incremental Revolving
Facility Amendment (as defined below), (A) no Default has occurred and is
continuing or shall result therefrom, (B) the Borrower shall be in compliance on
a Pro Forma Basis with the covenants contained in Sections 6.12, 6.13, 6.14 and
6.15 recomputed as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements are available, (C) the Leverage
Ratio on a Pro Forma Basis recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available shall not be greater than the ratio set forth in Section 6.13 for such
period less 0.25 and (D) the Borrower shall have delivered a certificate of a
Financial Officer to the effect set forth in clauses (A), (B) and (C) above,
together with all calculations relevant thereto.  Notwithstanding anything to
the contrary herein, the aggregate principal amount of the Incremental Revolving
Commitment shall not exceed $25,000,000.  Each Incremental Revolving Commitment
shall be in an integral multiple of $5,000,000 and be in an aggregate principal
amount that is not less than $10,000,000, provided that such amount may be less
than $5,000,000 if such amount represents all the remaining availability under
the aggregate principal amount of Incremental Revolving Commitment set forth
above.

56

--------------------------------------------------------------------------------




                    (b)  Each notice from the Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Revolving Commitment.  Any additional bank, financial institution,
existing Revolving Lender or other Person that elects to commit to the
Incremental Revolving Commitment shall be reasonably satisfactory to the
Borrower, the Administrative Agent and the Issuing Bank (any such bank,
financial institution, existing Revolving Lender or other Person being called an
“Additional Revolving Lender”) and, if not already a Revolving Lender, shall
become a Revolving Lender under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Revolving
Lender agreeing to provide such Commitment, if any, each Additional Revolving
Lender, if any, and the Administrative Agent.  No Revolving Lender shall be
obligated to provide any Incremental Revolving Commitment, unless it so
agrees.  Commitments in respect of any Incremental Revolving Commitment shall
become Revolving Commitments (or in the case of any Incremental Revolving
Commitment to be provided by an existing Revolving Lender, an increase in such
Revolving Lender’s Revolving Commitment) under this Agreement pursuant to an
Incremental Revolving Facility Amendment executed by the Borrower, each
Revolving Lender agreeing to provide such Commitment, if any, each Additional
Revolving Lender, if any, and the Administrative Agent.  An Incremental
Revolving Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the sole discretion of the Administrative Agent, to effect the provisions of
this Section (including to provide for voting provisions applicable to the
Additional Revolving Lenders comparable to the provisions of clause (B) of the
second proviso of Section 9.02(b)).  The effectiveness of any Incremental
Revolving Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Revolving Lenders, be subject to the
satisfaction on the date thereof (each, an “Incremental Revolving Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” in Section 4.02
shall be deemed to refer to the Incremental Revolving Facility Closing
Date).  The proceeds of any Borrowings in respect of the Incremental Revolving
Commitment will be used solely to finance the working capital needs and other
general corporate purposes of the Borrower and the Subsidiaries.

57

--------------------------------------------------------------------------------




                    (c)  Upon each increase in the Revolving Commitments
pursuant to this section, (i) each Revolving Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Additional Revolving Lender providing a portion of the Incremental
Revolving Commitment (each an “Incremental Revolving Commitment Lender”) in
respect to such increase, and each such Incremental Revolving Commitment Lender
will automatically and without further action be deemed to have assumed, a
portion of such Revolving Lender’s participations hereunder in outstanding
Revolving Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Revolving Letters of Credit will be
equal to the Incremental Revolving Commitment Lender’s Applicable Percentage of
the Revolving LC Exposure (after giving effect to the Incremental Revolving
Facility Amendment) and (ii) if, on the date of such increase, there are any
Loans outstanding, such Loans shall on or prior to the effectiveness of such
Incremental Revolving Commitment be prepaid from the proceeds of additional
Loans made hereunder (reflecting such increase in Revolving Commitments), which
prepayment shall be accompanied by accrued interest on the Loans being prepaid
and any costs incurred by any Revolving Lender in accordance with
Section 2.16.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

                    SECTION 2.21.  Certificate of Deposit Account.  (a)  The
Credit-Linked Deposits shall be held by the Administrative Agent in the
Certificate of Deposit Account, and no party other than the Administrative Agent
shall have a right of withdrawal from the Certificate of Deposit Account or any
other right or power with respect to the Credit-Linked Deposits, except as
expressly set forth in Section 2.05, 2.08 or 2.11.  Notwithstanding any
provision in this Agreement to the contrary, the sole funding obligation of each
Synthetic LC Lender in respect of its participation in Synthetic Letters of
Credit shall be satisfied in full upon the funding of its Credit-Linked Deposit
on the Effective Date.

                    (b)  Each of the Borrower, the Administrative Agent, the
Issuing Bank issuing any Synthetic Letter of Credit and each Synthetic LC Lender
hereby acknowledges and agrees that each Synthetic LC Lender is funding its
Credit-Linked Deposit to the Administrative Agent for application in the manner
contemplated by Section 2.05(b) and that the Administrative Agent has agreed to
invest the Credit-Linked Deposits into a single certificate of deposit issued by
the Certificate of Deposit Issuer on the terms and subject to the conditions
specified in Schedule 2.21(b) (the “Certificate of Deposit”).  All interest
accruing on the Certificate of Deposit shall be paid by the Administrative Agent
ratably to each Synthetic LC Lender in accordance with its Applicable Percentage
quarterly in arrears when the fees in respect of the Synthetic Letter of Credit
are payable pursuant to Section 2.12.  It is understood and agreed that the
obligations to pay interest on the Certificate of Deposit shall be the exclusive
obligation of the Certificate of Deposit Issuer and the Borrower shall not be
obligated to pay such interest.  During periods when, and to the extent to
which, such Credit-Linked Deposits are used by the Administrative Agent to cover
unreimbursed Synthetic LC Disbursements, (i) the Certificate of Deposit shall be
reduced by such amount and (ii) the Synthetic LC Lenders shall be entitled to
receive interest on such amounts from the Borrower at the interest rates set
forth in Section 2.05(b) and 2.13(c).

58

--------------------------------------------------------------------------------




                    (c)  The Borrower shall have no right, title or interest in
or to the Credit-Linked Deposits and no obligations with respect thereto (except
for the reimbursement obligations provided in Section 2.05), it being
acknowledged and agreed by the parties hereto that the making of the
Credit-Linked Deposits by the Synthetic LC Lenders, the provisions of this
Section 2.21 and the application of the Credit-Linked Deposits in the manner
contemplated by Section 2.05(b) constitute agreements among the Administrative
Agent, the Certificate of Deposit Issuer, the Issuing Bank issuing any Synthetic
Letter of Credit and each Synthetic LC Lender with respect to its funding
obligations in respect of its participation in Synthetic Letters of Credit and
do not constitute any loan or extension of credit to the Borrower or the
Subsidiaries by any of them.

                    (d)  Subject to the Borrower’s compliance with the
cash-collateralization requirements set forth in Section 2.05(b)(viii) and so
long as no Triggering Event shall have occurred and be continuing, the
Administrative Agent shall return any remaining Credit-Linked Deposits to the
Synthetic LC Lenders following the occurrence of the Synthetic LC Maturity Date.

                    SECTION 2.22.  Evidence of Credit-Linked Deposits.  The
Administrative Agent shall maintain in accordance with its usual practice a
book-entry evidencing each Synthetic LC Lender’s Credit-Linked Deposit in which
the Administrative Agent will record (a) the amount of each Synthetic LC
Lender’s Credit-Linked Deposit, (b) the amount of all interest accruing on the
Credit-Linked Deposit made pursuant to this Agreement.  The book entries
maintained by the Administrative Agent pursuant to this Section 2.22 shall be
prima facie evidence of the amounts of the Credit-Linked Deposits.

                    SECTION 2.23.  Interests in Credit-Linked Deposits.  To the
extent that interests in the rights and obligations of Synthetic LC Lenders
under this Agreement are deemed to be securities, such interests have not been
and will not be registered under the Securities Act of 1933 or 12 C.F.R. part
16.  The Credit-Linked Deposits will not be registered as an investment company
under the Investment Company Act of 1940.

                    SECTION 2.24.  Tax Shelter Regulations.  (a)  None of the
Loan Parties intends to treat the Loans or Letters of Credit and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event any of the Loan Parties determines to
take any action inconsistent with such intention, the Borrower will promptly (a)
notify the Administrative Agent thereof, and (b) deliver to the Administrative
Agent a duly completed copy of IRS Form 8886 or any successor form.  If the
Borrower so notifies the Administrative Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Loans or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

59

--------------------------------------------------------------------------------




                    (b)  Promptly after any of the Loan Parties determines that
it intends to treat any of the Loans, Letters of Credit or related transactions
as being a “reportable transaction” as provided in this Section 9.16 Tax Shelter
Regulations:

 

                (i)   a written notice of such intention to the Administrative
Agent; and

 

 

 

                (ii)  a duly completed copy of IRS Form 8886 or any successor
form.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

                    SECTION 3.01.  Organization; Powers.  Each of the Borrower
and the Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property, to carry on its business as
now conducted and as proposed to be conducted, to execute, deliver and perform
its obligations under each Loan Document to which it is a party and to effect
the Transactions and (c) except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

                    SECTION 3.02.  Authorization; Enforceability.  The
Transactions to be entered into by each Loan Party have been duly authorized by
all necessary corporate or other action and, if required, action by the holders
of the Equity Interests of such Loan Party.  This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

                    SECTION 3.03.  Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any Requirement of Law applicable to the Borrower or any Subsidiary
(including any Mining Law), (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Borrower
or any Subsidiary or their respective assets, or give rise to a right thereunder
to require any payment to be made by the Borrower or any Subsidiary or give rise
to a right of, or result in, termination, cancelation or acceleration of any
obligation thereunder and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any Subsidiary, except Liens created
under the Loan Documents.

60

--------------------------------------------------------------------------------




                    SECTION 3.04.  Financial Condition; No Material Adverse
Change.  (a)  The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and consolidated statements of income, stockholders’
equity and cash flows (i) as of and for the fiscal years ended December 31,
2002, December 31, 2003 and December 31, 2004, reported on by KPMG LLP,
independent public accountants and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2005 (and the comparable periods for
the prior fiscal years), certified by a Financial Officer.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and the Subsidiaries as of
such dates and for such periods in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.

                    (b)  The Borrower has heretofore furnished to the Lenders
its pro forma consolidated balance sheet as of March 31, 2005, prepared giving
effect to the Transactions as if the Transactions had occurred on such
date.  Such pro forma consolidated balance sheet (i) has been prepared in good
faith based on the same assumptions used to prepare the pro forma financial
statements included in the Information Memorandum (which assumptions are
believed by the Borrower to be reasonable), (ii) is based on the best
information available to the Borrower after due inquiry, (iii) accurately
reflects all adjustments necessary to give effect to the Transactions and
(iv) presents fairly, in all material respects, the pro forma financial position
of the Borrower and the Subsidiaries as of March 31, 2005, as if the
Transactions had occurred on such date.

                    (c)  Except as disclosed in the financial statements
referred to above or the notes thereto or in the Information Memoranda and
except for the Disclosed Matters, after giving effect to the Transactions,
neither the Borrower nor any of the Subsidiaries has, as of the Effective Date,
any material direct or contingent liabilities, unusual long-term commitments or
unrealized losses.

                    (d)  No change, circumstance, condition, effect, event or
development has occurred that has had, or could reasonably be expected to have,
a material adverse effect on the business, assets, operations, prospects or
condition, financial or otherwise, results of operations, liabilities (including
contingent liabilities), material agreements of the Borrower and the
Subsidiaries, taken as a whole, whether or not covered by insurance, since
December 31, 2004.

                    (e)  The Company has heretofore furnished to the Lenders its
consolidated balance sheet and consolidated statements of income, stockholders’
equity and cash flows (i) as of and for the fiscal years ended December 31,
2002, December 31, 2003 and December 31, 2004, reported on by York, Neel and
Co. – Madisonville, LLP, independent public accountants and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended March 31, 2005 (and
the comparable periods for the prior fiscal years), certified by a Financial
Officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its subsidiaries as of such dates and for such periods in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

61

--------------------------------------------------------------------------------




                    SECTION 3.05.  Properties.  (a)  Each of the Borrower and
the Subsidiaries has good title to, or valid leasehold interests in, all its
property material to its business (including surface rights, coal and other
mineral rights, and the Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or as proposed to be conducted or to utilize such properties for their
respective intended purposes.

                    (b)  Each of the Borrower and the Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

                    (c)  Schedule 3.05(c) sets forth the address of each real
property (including the Mortgaged Properties) that is owned or leased by the
Borrower or any Subsidiary as of the Effective Date after giving effect to the
Transactions.

                    (d)  Schedule 3.05(d) sets forth a complete and accurate
list of all Mines (including addresses (or, in respect of any properties that
have no addresses, locations) and the owner and operator thereof) owned or
operated by the Borrower or any Subsidiary as of the Effective Date after giving
effect to the Transactions.

                    (e)  Schedule 3.05(e) sets forth a complete and accurate
list of all (i) Mining Leases (including addresses (or, in respect of any
properties that have no addresses, locations) of the subject coal reserves and
the lessor thereof) and (ii) all Prep Plant Leases (including addresses (or, in
respect of any properties that have no addresses, locations) of the subject
properties and lessor thereof), in each case as of the Effective Date after
giving effect to the Transactions.

                    (f)  With respect to each Mining Lease and each Prep Plant
Lease, the Borrower or a Subsidiary possesses the leasehold interest mining
rights and Mining Permits necessary for the operation of the applicable Mine or
Coal Handling Facility, as the case may be, currently being operated on such
parcel, and each of its rights under the applicable lease, contracts,
rights-of-way and easements necessary for the operation of such Mine or such
Coal Handling Facility, as the case may be, is in full force and effect and no
default exists thereunder, except to the extent that such defaults or the
failure to maintain such lease, mining rights, Mining Permits, contracts, rights
of way and easements in full force and effect has not had and could not
reasonably be expected to result in a Material Adverse Effect on the operation
and intended use of such parcel by the Borrower or such Subsidiary, as the case
may be.

62

--------------------------------------------------------------------------------




                    (g)  As of the Effective Date, neither the Borrower nor any
Subsidiary has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation.  Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such real property or interest
therein.

                    SECTION 3.06.  Litigation and Environmental
Matters.  (a)  There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower or any Subsidiary, threatened against or affecting the Borrower or any
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions.

                    (b)  Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any Subsidiary (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law (including any Mining Permit), (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

                    (c)  Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

                    SECTION 3.07.  Compliance with Laws and Agreements.  Each of
the Borrower and the Subsidiaries is in compliance with (a) all Requirements of
Law applicable to it or its property and (b) all indentures, agreements and
other instruments binding upon it or its property except, in the case of
clause (b) of this Section, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

                    SECTION 3.08.  Investment and Holding Company
Status.  Neither the Borrower nor any of the Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

                    SECTION 3.09.  Taxes.  Each of the Borrower and the
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) any Taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower or such Subsidiary,
as the case may be, has set aside on its books adequate reserves and (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

63

--------------------------------------------------------------------------------




                    SECTION 3.10.  ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $25,000,000 the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$25,000,000 the fair market value of the assets of all such underfunded
Plans.  The minimum funding standards of ERISA and the Code with respect to each
Plan have been satisfied.

                    SECTION 3.11.  Disclosure.  The Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which the Borrower or any Subsidiary is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

                    SECTION 3.12.  Subsidiaries.  Schedule 3.12 sets forth the
name of, and the ownership interest of the Borrower and each Subsidiary in each
Subsidiary and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Effective Date.

                    SECTION 3.13.  Insurance.  Schedule 3.13 sets forth a
description of all insurance maintained by or on behalf of the Borrower or any
Subsidiary as of the Effective Date.  As of the Effective Date, all premiums in
respect of such insurance have been paid.  The Borrower believes that the
insurance maintained by or on behalf of the Borrower and the Subsidiaries is in
such amounts (with no greater risk retention) and against such risks as is
(a) customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations and
(b) adequate.

64

--------------------------------------------------------------------------------




                    SECTION 3.14.  Labor Matters.  As of the Effective Date,
there are no strikes, lockouts or slowdowns or any other material labor disputes
against the Borrower or any Subsidiary pending or, to the knowledge of the
Borrower or any Subsidiary, threatened.  The hours worked by and payments made
to employees of the Borrower and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters.  All payments due from the Borrower or
any Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary.  There is no organizing activity involving the
Borrower or any Subsidiary pending or, to the knowledge of the Borrower or any
Subsidiary, threatened by any labor union or group of employees, except those
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.  There are no representation proceedings pending or, to the
knowledge of the Borrower or any Subsidiary, threatened with the National
Mediation Board, and no labor organization or group of employees of the Borrower
or any Subsidiary has made a pending demand for recognition, except those that,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  There are no material complaints or charges against the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower or any Subsidiary,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by the Borrower or any Subsidiary of any individual,
except those that, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.  The consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

                    SECTION 3.15.  Solvency.  Immediately after the consummation
of the Transactions to occur on the Effective Date, (a) the fair value of the
assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

                    SECTION 3.16.  Senior Indebtedness.  The Obligations
constitute “Senior Indebtedness” under and as defined in the Senior Notes
Documents.

                    SECTION 3.17.  Coal Act; Black Lung Act.  Each of the
Borrower and the Subsidiaries and each of their respective “related persons” (as
defined in the Coal Act) are in compliance with the Coal Act and none of the
Borrower, the Subsidiaries and their respective related persons has any
liability under the Coal Act except with respect to premiums or other payments
required thereunder that have been paid when due and except to the extent that
the liability thereunder could not reasonably be expected to result in a
Material Adverse Effect.  Each of the Borrower and the Subsidiaries is in
compliance with the Black Lung Act, and neither the Borrower nor any of the
Subsidiaries has any liability under the Black Lung Act except with respect to
premiums, contributions or other payments required thereunder that have been
paid when due and except to the extent that the liability thereunder could not
reasonably be expected to result in a Material Adverse Effect.

65

--------------------------------------------------------------------------------




                    SECTION 3.18.  Coal Supply Agreements.  Schedule 3.18 sets
forth a complete and accurate list of each Coal Supply Agreement to which the
Borrower or any Subsidiary is a party as of the Effective Date, including the
counterparty to each such agreement.  As of the Effective Date, each such Coal
Supply Agreement is in full force and effect, except to the extent that the
failure to be in full force and effect could not reasonably be expected to
result in a Material Adverse Effect.

                    SECTION 3.19.  Surety Bonds.  All surety, reclamation and
similar bonds required to be maintained by the Borrower or any Subsidiary under
any Requirement of Law or pursuant to any contractual obligation binding on any
of them are in full force and effect and were not and will not be terminated,
suspended, revoked or otherwise adversely affected as a result of the
Transactions; provided that (a) self-bonding permitted under any Requirement of
Law prior to the Effective Date may be required to be replaced following the
Effective Date with surety bonds, (b) the cost of such bonds may be increased
and (c) certain of such bonds may be terminated, suspended or revoked, provided
that, taken together, the events specified in clauses (a), (b) and (c) above
could not reasonably be expected to result in a Material Adverse Effect.  All
required guarantees of, and letters of credit with respect to, such surety,
reclamation and similar bonds are in full force and effect except where such
failure to be in full force and effect could not reasonably be expected to
result in a Material Adverse Effect.

                    SECTION 3.20.  Anti-Terrorism Laws.  (a)  None of the Loan
Parties or any Affiliate of any Loan Party, is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

                    (b)  None of the Loan Parties, or any Affiliate of any Loan
Party, or their respective agents acting or benefiting  in any capacity in
connection with the Loans, Letters of Credit or other transactions hereunder, is
any of the following (each a “Blocked Person”):

 

                (i)  a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;

 

 

 

                (ii)  a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;

66

--------------------------------------------------------------------------------




 

                (iii)  a Person or entity with which any bank is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

 

 

                (iv)  a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224;

 

 

 

                (v)  a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or

 

 

 

                (vi)  a person or entity who is affiliated or associated with a
person or entity listed above.

                    (c)  No Loan Party or to the knowledge of any Loan Party,
any of its agents acting in any capacity in connection with the Loans, Letters
of Credit or other transactions hereunder (i) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224.

ARTICLE IV

Conditions

                    SECTION 4.01.  Effective Date.  The obligations of the
Lenders to make Loans and acquire participations in Letters of Credit, the
obligations of Synthetic LC Lenders to fund their Credit-Linked Deposits and the
obligations of the Issuing Bank to issue any Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

          (a)  The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

 

 

          (b)  The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Kilpatrick Stockton LLP, counsel for the Borrower
and the Subsidiaries, substantially in the form of Exhibit B-1, and (ii) local
counsel in each jurisdiction where the Borrower or a Subsidiary Loan Party is
organized or a Mortgaged Property is located, substantially in the form of
Exhibit B-2, and, in the case of each such opinion required by this paragraph,
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request.  The
Borrower hereby requests such counsel to deliver such opinions.

67

--------------------------------------------------------------------------------




 

          (c)  The Administrative Agent shall have notified the Borrower in
writing that it has received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel.

 

 

 

          (d)  The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer or the President or a Vice
President of the Borrower, confirming compliance with the conditions set forth
in paragraphs (a) (other than with respect to the representation and warranty
set forth in Section 3.04(d)) and (b) of Section 4.02.

 

 

 

          (e)  Each of the Administrative Agent and the Syndication Agent shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including fees, charges and disbursements of counsel
to the Administrative Agent and the Syndication Agent) required to be reimbursed
or paid by any Loan Party under any Loan Document.

 

 

 

          (f)  The Collateral and Guarantee Requirement shall have been
satisfied and the Administrative Agent shall have received (i) a completed
Perfection Certificate dated the Effective Date and signed by a Financial
Officer or legal officer of the Borrower, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been or will contemporaneously with the initial funding of
Loans on the Effective Date be released and (ii) evidence that the Cash
Management Agreements contemplated by the Collateral Agreement shall have been
established.

 

 

 

          (g)  The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect.

 

 

 

          (h)  The Administrative Agent and the Syndication Agent shall be
reasonably satisfied as to the amount and nature of any contingent liabilities
(including Environmental Liabilities and employee health and safety exposures)
to which the Borrower and the Subsidiaries may be subject after giving effect to
the Transactions, and with the plans of the Borrower or such Subsidiaries with
respect thereto.

68

--------------------------------------------------------------------------------




 

          (i)  The Administrative Agent and the Syndication Agent shall have
received and shall be reasonably satisfied with, the report of MM&A regarding
the estimated coal reserves of the Company and its subsidiaries as of
February 1, 2005, which shall be (x) substantially identical in form to the MM&A
2004 Report and (y) prepared in accordance with the guidelines and methodology,
consistently applied, used by MM&A and the Borrower to prepare the MM&A 2004
Report.

 

 

 

          (j)  No change, circumstance, condition, effect, event or development
(other than the ordinary course extraction of coal through ongoing mining
operations) has occurred that has had, or could reasonably be expected to have,
a material adverse effect on the estimated coal reserves (as set forth in the
MM&A 2004 Report) of the Borrower and the Subsidiaries, taken as a whole, since
March 31, 2004.

 

 

 

          (k)  The Borrower shall have received gross cash proceeds of not less
than (A) $150,000,000 from the issuance of the Senior Notes and (B) $38,000,000
from the Equity Offering.  The Administrative Agent shall have received copies
of the Senior Notes Documents and the Equity Offering Documents, in each ease
certified by a Financial Officer as complete and correct.

 

 

 

          (l)  All consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with the Transactions shall
have been obtained, and all applicable waiting periods and appeal periods
(including any extensions thereof) shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the Transactions.

 

 

 

          (m)  The Lenders shall have received a pro forma consolidated balance
sheet and related statements of operations and comprehensive income,
stockholders’ equity and cash flows of the Borrower as of March 31, 2005,
reflecting all pro forma adjustments as if the Transactions had been consummated
on such date, and such pro forma consolidated balance sheet shall not be
materially inconsistent with the forecasts or projections previously furnished
to the Lenders.

 

 

 

          (n)  The Lenders shall have received (i) audited consolidated balance
sheets and consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows of the Borrower as of and for the fiscal
years ended December 31, 2002, December 31, 2003 and December 31, 2004 and the
related notes thereto, accompanied by a true and correct copy of the reports
thereon by KPMG LLP, independent public accountants, and (ii) unaudited
consolidated balance sheets and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows of the Borrower as of
and for the fiscal quarter and portion of the fiscal year ended March 31, 2005
(and for the comparable period for the prior fiscal year), prepared in
accordance with GAAP consistently applied (subject to normal year-end audit
adjustments and the absence of footnotes) and certified by a Financial Officer,
which financial statements described in clauses (i) and (ii) shall not be
materially inconsistent with the financial statements or forecasts previously
furnished to the Lenders.

69

--------------------------------------------------------------------------------




 

          (o)  The Lenders shall have received (i) audited consolidated balance
sheets and consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows of the Company as of and for the fiscal
years ended December 31, 2002, December 31, 2003 and December 31, 2004 and the
related notes thereto, accompanied by a true and correct copy of the reports
thereon by York, Neel and Co. – Madisonville, LLP, independent public
accountants, and (ii) unaudited consolidated balance sheets and consolidated
statements of operations and comprehensive income, stockholders’ equity and cash
flows of the Company as of and for the fiscal quarter and portion of the fiscal
year ended March 31, 2005 (and for the comparable period for the prior fiscal
year), prepared in accordance with GAAP consistently applied (subject to normal
year-end audit adjustments and the absence of footnotes) and certified by a
Financial Officer, which financial statements described in clauses (i) and (ii)
shall not be materially inconsistent with the financial statements or forecasts
previously furnished to the Lenders.

 

 

 

          (p)  The Transactions shall have been consummated or shall be
consummated simultaneously with the initial funding of Loans, if any, on the
Effective Date in accordance with applicable law, the Acquisition Agreement and
all other related documentation (without giving effect to any amendments or
waivers to or of such documents that are adverse to the Lenders and not
previously approved by the Administrative Agent and the Syndication Agent).  The
Administrative Agent shall have received copies of the Acquisition Agreement and
all certificates, opinions and other documents delivered thereunder, certified
by a Financial Officer as being complete and correct.  The Transactions shall
have been consummated as described in the term sheet included in the Information
Memoranda and in a manner consistent with the sources and uses shown on Annex II
to the term sheet included in the Information Memoranda.

 

 

 

          (q)  All commitments under each of the Existing Credit Agreements and
other Existing Indebtedness shall have been terminated, and all loans, interest
and other amounts accrued or owing thereunder shall have been repaid in full
(except that the Existing Letters of Credit shall remain outstanding) and all
guarantees and liens granted in respect thereof shall have been released and the
terms and conditions of any such release shall be satisfactory to the
Administrative Agent.  The Administrative Agent shall have received a payoff and
release letter with respect to each of the Existing Credit Agreements and other
Existing Indebtedness in form and substance reasonably satisfactory to the
Administrative Agent.  After giving effect to the Transactions, neither the
Borrower nor any Subsidiary shall have outstanding any shares of preferred stock
or Disqualified Equity Interests or any Indebtedness, other than
(i) Indebtedness incurred under the Loan Documents, (ii) the Senior Notes and
(iii) Indebtedness set forth on Schedule 6.01.  The terms and conditions of all
Indebtedness to remain outstanding after the Effective Date (including terms and
conditions relating to interest rates, fees, amortization, maturity, redemption,
subordination, covenants, events of default and remedies) shall be reasonably
satisfactory in all respects to the Lenders.

70

--------------------------------------------------------------------------------




 

          (r)  The Lenders shall have received a certificate from the chief
executive officer of the Borrower, in form and substance satisfactory to the
Lenders, certifying as to the solvency of the Borrower and the Subsidiaries on a
consolidated basis after giving effect to the Transactions.

 

 

 

          (s)  The Lenders shall have received a detailed business plan of the
Borrower and the Subsidiaries for the fiscal years 2005 through 2012 (including
quarterly projections for the first three fiscal quarters commencing after the
Effective Date).

 

 

 

          (t)  No change, circumstance, condition, effect, event or development
has occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, prospects or condition,
financial or otherwise, results of operations, liabilities (including contingent
liabilities), material agreements of (i) the Borrower and the Subsidiaries,
taken as a whole, whether or not covered by insurance, since December 31, 2004,
or (ii) the Company and its subsidiaries, taken as a whole, whether or not
covered by insurance, since December 31, 2004.

 

 

 

          (u)  The Administrative Agent shall be satisfied that, on a Pro Forma
Basis, the Leverage Ratio for the 12-month period ended December 31, 2004, shall
not exceed 2.35 to 1.00 and the Lenders shall have received a certificate of a
Financial Officer certifying to that effect.

 

 

 

          (v)  The senior secured credit facilities provided to the Borrower and
the Subsidiaries hereunder and the Senior Notes shall have been rated by each of
Moody’s and S&P not less than 15 days prior to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
acquire participations in Letters of Credit, the obligations of Synthetic LC
Lenders to fund their Credit-Linked Deposits and the obligations of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 5:00 p.m., New York City time, June 8, 2005 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

                    SECTION 4.02.  Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing or acquire participations
in Letters of Credit, the obligations of the Synthetic LC Lenders to fund their
Credit-Linked Deposits and the obligations of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

71

--------------------------------------------------------------------------------




 

          (a)  The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such Borrowing, acquisition, funding or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as the case may be,
except to the extent such representations and warranties expressly relate to an
earlier date, as applicable.

 

 

 

          (b)  At the time of and immediately after giving effect to such
Borrowing, acquisition, funding or the issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be, no Default shall have occurred and
be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) acquisition and
funding and each issuance, amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V

Affirmative Covenants

                    Until the Revolving Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts (other than contingent amounts not yet due) payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
been terminated and all LC Disbursements have been reimbursed and the
Credit-Linked Deposits have been returned in full to the Synthetic LC Lenders,
the Borrower covenants and agrees with the Lenders that:

                    SECTION 5.01.  Financial Statements and Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

          (a)  within 90 days (or such shorter period as may be required by the
SEC) after the end of each fiscal year of the Borrower, its audited consolidated
balance sheet and audited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

72

--------------------------------------------------------------------------------




 

          (b)  within 45 days (or such shorter period as may be required by the
SEC) after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, its unaudited consolidated balance sheet and unaudited
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

 

 

          (c)  concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with the covenants contained in Sections 6.12, 6.13, 6.14 and 6.15
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the Borrower’s audited financial
statements referred to in Section 3.04 and the date of the prior certificate
delivered pursuant to this paragraph (c) indicating such a change and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

 

 

          (d)  at least 15 days prior to the commencement of each fiscal year of
the Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and consolidated statements of projected
operations, comprehensive income and cash flows as of the end of and for such
fiscal year and setting forth the assumptions used for purposes of preparing
such budget) and, promptly when available, any significant revisions of such
budget;

 

 

 

          (e)  promptly after the same becomes publicly available, if not
publicly available on EDGAR or any similar services, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC or with any national securities exchange, or distributed
by the Borrower to the holders of its Equity Interests generally, as the case
may be; and

 

 

 

          (f)  promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

73

--------------------------------------------------------------------------------




 

          (g)  concurrently with any delivery of financial statements under
paragraph (a) above, the Borrower shall deliver to the Administrative Agent a
certificate executed by a Financial Officer of the Borrower setting forth the
information required pursuant to sections 1, 2, 5 and 8 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of such certificate.

 

 

 

          (h)  concurrently with any delivery of financial statements under
paragraph (b) above, the Borrower shall deliver to the Administrative Agent a
certificate executed by a Financial Officer of the Borrower setting forth a true
and complete list of Mining Leases and any other rights with respect to Mines
that the Borrower or any of its Subsidiaries shall have acquired since the date
of such certificate previously delivered to the Administrative Agent pursuant to
this paragraph (h).

                    SECTION 5.02.  Notices of Material Events.  The Borrower
will furnish to the Administrative Agent (for distribution to each Lender
through the Administrative Agent) prompt written notice of the following:

 

          (a)  the occurrence of any Default;

 

 

 

          (b)  the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or, to the knowledge
of a Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

 

 

          (c)  the occurrence of any ERISA Event or any fact or circumstance
that gives rise to a reasonable expectation that any ERISA Event will occur
that, in either case, alone or together with any other ERISA Events that have
occurred or are reasonably expected to occur, could reasonably be expected to
result in liability of the Borrower and the Subsidiaries in an aggregate amount
exceeding $1,125,000;

 

 

 

          (d)  simultaneously with the date that the Borrower or any Subsidiary
(i) commences or terminates negotiations with any collective bargaining agent
for the purpose of materially changing any collective bargaining agreement,
(ii) reaches an agreement with any collective bargaining agent prior to
ratification for the purpose of materially changing any collective bargaining
agreement, (iii) ratifies any agreement reached with a collective bargaining
agent for the purpose of materially changing any collective bargaining agreement
or (iv) becomes subject to a “cooling off period” under the auspices of the
National Mediation Board, the commencement or termination of such negotiations
or the receipt of such agreement or notice of a “cooling off period” (including
a copy of such agreement or notice), as the case may be;

74

--------------------------------------------------------------------------------




 

 

 

          (e)  any change in the ratings of the senior secured credit facilities
made available under this Agreement by S&P or Moody’s, or any notice from either
such agency indicating its intent to effect such a change or to place the
Borrower or such credit facilities on a “CreditWatch” or “WatchList” or any
similar list, in each case with negative implications, or its cessation of, or
its intent to cease, rating such credit facilities; and

 

 

 

          (f)  any other development (including notice of any claim or condition
arising under or relating to any Environmental Law (including any Environmental
Liability) or Mining Law) that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

                    SECTION 5.03.  Information Regarding Collateral.  (a)  The
Borrower will furnish to the Administrative Agent prompt written notice of any
change (i) in any Loan Party’s corporate name, (ii) in the jurisdiction of
incorporation or organization of any Loan Party or (iii) in any Loan Party’s
organizational identification number.  The Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.  The Borrower also agrees promptly to notify the Administrative
Agent if any material portion of the Collateral is damaged or destroyed.

                    (b)  At the time of delivery of financial statements
pursuant to Section 5.01(a) or (b), the Borrower shall deliver to the
Administrative Agent a certificate executed by a Financial Officer or chief
legal officer of the Borrower (i) setting forth the information required
pursuant to the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section and (ii) certifying that all Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations, including all
refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests under the
Collateral Agreement for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

                    SECTION 5.04.  Existence; Conduct of Business.  The Borrower
will, and will cause each Subsidiary to, do or cause to be done all things
necessary to obtain, preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

75

--------------------------------------------------------------------------------




                    SECTION 5.05.  Payment of Obligations.  The Borrower will,
and will cause each Subsidiary to, pay its material obligations (other than
Indebtedness and any obligations in respect of any Swap Agreements), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

                    SECTION 5.06.  Maintenance of Properties.  The Borrower
will, and will cause each Subsidiary to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted.

                    SECTION 5.07.  Insurance.  The Borrower will, and will cause
each Subsidiary to, (a) maintain, with financially sound and reputable insurance
companies, (i) insurance in such amounts (with no greater risk retention) and
against such risks as is (x) customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (y) considered adequate by the Borrower, (ii) in the event
that the Mortgaged Property includes enclosed structures that are located in a
special flood hazard area (as described by FEMA), flood insurance in an amount
and of a type satisfactory under FEMA for financing by a bank and (iii) all
other insurance as may be required by law (including any Mining Law) or any
other Loan Document and (b) cause each insurance policy that is so maintained
and that covers all or any portion of a Mortgaged Property, Mine, Coal Handling
Facility, Mining Lease or Prep Plant Lease to contain a “lender’s loss payable
endorsement” or a “union Mortgagee Clause” (or a “New York Mortgagee Clause”),
as applicable, in form and substance reasonably satisfactory to the
Administrative Agent.  The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained and flood zone determination forms for all enclosed structures
owned by any Loan Party that is contained in the Mortgaged Property.

                    SECTION 5.08.  Casualty and Condemnation.  The Borrower,
with respect to any casualty or condemnation related Prepayment Event, (a) will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent) prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of or any material
interest in the Collateral under power of eminent domain or by condemnation or
similar proceeding and (b) will ensure that the Net Proceeds of any such event
(whether in the form of insurance proceeds, condemnation awards or otherwise)
are collected and applied in accordance with the applicable provisions of this
Agreement and the Security Documents; provided, however, that the Borrower shall
not be required to comply with this Section unless the proceeds received
hereunder would result in a Prepayment Event.

76

--------------------------------------------------------------------------------




                    SECTION 5.09.  Books and Records; Inspection and Audit
Rights.  (a)  The Borrower will, and will cause each Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent and, upon an Event of Default, any
representatives designated by any Lender, in each case upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

                    (b)  The Borrower will use commercially reasonable efforts
to cause the senior secured credit facilities made available under this
Agreement to be continuously rated by S&P and Moody’s.

                    SECTION 5.10.  Compliance with Laws.  The Borrower will, and
will cause each Subsidiary to, comply with all Requirements of Law with respect
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to adversely effect the Borrower or
any Subsidiary.

                    SECTION 5.11.  Use of Proceeds and Letters of Credit.  The
proceeds of Loans drawn on or after the Effective Date will be used solely to
finance the working capital needs and other general corporate purposes of the
Borrower and the Subsidiaries, provided that such proceeds may not be used to
finance any portion of the Acquisition.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations G, U and
X.  Letters of Credit will be used solely to satisfy performance and payment
obligations incurred by the Borrower or any of the Subsidiaries in the ordinary
course of business.

                    SECTION 5.12.  Additional Subsidiaries.  If any additional
Subsidiary is formed or acquired after the Effective Date, the Borrower will,
within three Business Days after such Subsidiary is formed or acquired, notify
the Administrative Agent and the Lenders thereof and cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary (if it is
a Subsidiary Loan Party) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

                    SECTION 5.13.  Further Assurances.  (a)  The Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan
Parties.  The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

77

--------------------------------------------------------------------------------




                    (b)  If any material assets (including any real property or
improvements thereto or any interest therein with a fair market value in excess
of $2,000,000) are acquired by the Borrower or any Subsidiary Loan Party after
the Effective Date (other than assets constituting Collateral under the
Collateral Agreement that become subject to the Lien created by the Collateral
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

                    SECTION 5.14.  Interest Rate Protection.  As promptly as
practicable, and in any event within 45 days after the Effective Date, the
Borrower will enter into, and thereafter for a period of not less than three
years will maintain in effect, one or more Swap Agreements with such parties as
shall be reasonably acceptable to the Administrative Agent, the effect of which
is that at least 50% of the aggregate principal amount of Indebtedness
(including Revolving LC Exposure) outstanding on such date and will be subject
to interest at a fixed rate or the interest cost in respect of which will be
fixed, in each case on terms and conditions reasonably acceptable to the
Administrative Agent.

                    SECTION 5.15.  Mining.  The Borrower will, and will cause
each Subsidiary to, (a) take all commercially reasonable efforts to ensure that
all of their respective tenants, subtenants, contractors, subcontractors, and
invitees comply in with all applicable Mining Laws, and obtain, comply and
maintain any and all Mining Permits, applicable to any of them and (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions in each case required under applicable
Mining Laws and promptly comply in all respects with all lawful orders and
directives of any Governmental Authority in respect of applicable Mining Laws.

                    SECTION 5.16.  Bailee’s Letters.  At any time that any Loan
Party has coal valued at in excess of $2,000,000 stored on the premises of any
third party, the Borrower will, and will cause each applicable Subsidiary to,
use commercially reasonable efforts to deliver a Bailee’s Letter with respect
thereto.

78

--------------------------------------------------------------------------------




ARTICLE VI

Negative Covenants

                    Until the Revolving Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts payable (other than contingent amounts not yet due) under any
Loan Document have been paid in full and all Letters of Credit have expired or
been terminated and all LC Disbursements have been reimbursed and the
Credit-Linked Deposits have been returned in full to the Synthetic LC Lenders,
the Borrower covenants and agrees with the Lenders that:

                    SECTION 6.01.  Indebtedness; Certain Equity Securities. 
(a)  The Borrower will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except:

 

                    (i)    Indebtedness created under the Loan Documents;

 

 

 

                    (ii)   the Senior Notes in an aggregate principal amount not
to exceed $150,000,000;

 

 

 

                    (iii)  Indebtedness existing on the date hereof and set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness (other than in respect of the Existing Company Secured Debt),
provided that such extending, renewal or replacement Indebtedness (A) shall not
be Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or replaced, (B) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest and
redemption premium thereon), (C) shall not have an earlier maturity date or
shorter weighted average life than the Indebtedness being extended, renewed or
replaced, (D) shall be subordinated to the Obligations on the same terms as the
Indebtedness being extended, renewed or replaced and (E) shall not have terms
(including covenants, events of default, remedies, redemption provisions and
sinking fund provisions, but excluding financial terms such as interest rates
and redemption provisions) less favorable to the Lenders than the terms of the
Indebtedness being extended, renewed or replaced;

 

 

 

                    (iv)  Indebtedness of the Borrower to any Subsidiary and of
any Subsidiary to the Borrower or any other Subsidiary, provided (A) that
Indebtedness of any Subsidiary that is not a Loan Party to the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04 and (B) Indebtedness of
the Borrower to any Subsidiary and Indebtedness of any Subsidiary Loan Party to
any Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

79

--------------------------------------------------------------------------------




 

                    (v)   Guarantees by the Borrower of Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary, provided that (A) the Indebtedness so Guaranteed is permitted by
this Section (other than clause (a)(iii) or (a)(vii)), (B) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness of any Subsidiary that is
not a Loan Party shall be subject to Section 6.04, (C) Guarantees permitted
under this clause (v) shall be subordinated to the Obligations of the applicable
Subsidiary to the same extent and on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations and (D) none of the Senior Notes
shall be Guaranteed by any Subsidiary, unless such Subsidiary is a Loan Party
that has Guaranteed the Obligations pursuant to the Collateral Agreement;

 

 

 

                    (vi)  (A) Indebtedness of the Borrower or any Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
by the Borrower or any Subsidiary in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
provided that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, and
(B) extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (plus any accrued but unpaid
interest and premium thereon), provided that the aggregate principal amount of
Indebtedness permitted by this clause (vi) shall not exceed $5,000,000 at any
time outstanding;

 

 

 

                    (vii)  (A) Indebtedness of any Person that becomes a
Subsidiary after the date hereof, provided that such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary, and (B) extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (plus any accrued but unpaid interest and
premium thereon), provided that the aggregate principal amount of Indebtedness
permitted by this clause (vii) shall not exceed $5,000,000 at any time
outstanding;

 

 

 

                    (viii)  other unsecured Indebtedness in an aggregate
principal amount not exceeding $5,000,000 at any time outstanding;

 

 

 

                    (ix)   Indebtedness owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person)
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

 

 

                    (x)    Indebtedness of the Borrower or any Subsidiary in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, performance
and completion guarantees and similar obligations (other than in respect of
other Indebtedness), in each case provided in the ordinary course of business;
and

80

--------------------------------------------------------------------------------




 

                    (xi)   Indebtedness in respect of Swap Agreements permitted
by Section 6.07.

                    (b)  The Borrower will not, and will not permit any
Subsidiary to, issue any Disqualified Equity Interests.

                    SECTION 6.02.  Liens.  (a)  The Borrower will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

                    (i)  Liens created under the Loan Documents;

 

 

 

                    (ii)  Permitted Encumbrances;

 

 

 

                    (iii)  any Lien on any property of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02, provided
that (A) such Lien shall not apply to any other property of the Borrower or any
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (plus any accrued but unpaid
interest and premium thereon);

 

 

 

                    (iv)  any Lien existing on any property prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Lien shall not apply
to any other property of the Borrower or any Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus any accrued but unpaid interest and premium thereon);

 

 

 

                    (v)  Liens on fixed or capital assets acquired, constructed
or improved (including any such assets made the subject of a Capital Lease
Obligation incurred) by the Borrower or any Subsidiary, provided that (A) such
Liens secure Indebtedness incurred to finance such acquisition, construction or
improvement and permitted by clause (vi)(A) of Section 6.01(a) or to extend,
renew or replace such Indebtedness and permitted by clause (vi)(B) of
Section 6.01(a), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, provided that this clause (B) shall not apply
to any Indebtedness permitted by clause (vi)(B) of Section 6.01(a) or any Lien
securing such Indebtedness, (C) the Indebtedness secured thereby does not exceed
the lesser of (x) the cost of acquiring, constructing or improving such fixed or
capital asset or (y) in the case of Indebtedness permitted by clause (v)(A) of
Section 6.01(a), such fixed or capital asset’s fair market value at the time
such security interest attaches, and in any event, the aggregate principal
amount of such Indebtedness does not exceed $5,000,000 at any time outstanding
and (D) such Liens shall not apply to any other property of the Borrower or any
Subsidiary;

81

--------------------------------------------------------------------------------




 

                    (vi)  Liens of a collecting bank arising in the ordinary
course of business under Section 4-208 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon;

 

 

 

                    (vii)  Liens representing any interest or title of a
licensor, lessor or sublicensor or sublessor under any lease or license
permitted by this Agreement;

 

 

 

                    (viii)  Liens not otherwise permitted by this Section to the
extent that neither (A) the aggregate outstanding principal amount of the
obligations secured thereby nor (B) the aggregate fair market value (determined
as of the date such Lien is incurred) of the assets subject thereto exceeds
$1,000,000 at any time outstanding; and

 

 

 

                    (ix)  Liens granted by a Subsidiary that is not a Loan Party
in favor of the Borrower or another Loan Party in respect of Indebtedness or
other obligations owed by such Subsidiary to such Loan Party.

                    SECTION 6.03.  Fundamental Changes.  (a)  The Borrower will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Person (other than the Borrower)
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary and (if any party to such merger is a Subsidiary Loan Party) is a
Subsidiary Loan Party and (iii) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders, provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Sections 6.04, 6.05
and 6.06.

                    (b)  The Borrower will not, and will not permit any
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Subsidiaries on the
Effective Date and any other businesses that are related, ancillary or
complementary to such business, including the operation of natural gas wells,
natural gas removal, natural resource removal businesses and other businesses
related to the energy and electricity generation businesses.

82

--------------------------------------------------------------------------------




                    SECTION 6.04.  Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Equity Interests in
or evidences of Indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

          (a)  Permitted Investments;

 

 

 

          (b)  Permitted Acquisitions, provided that the aggregate purchase
price, which shall be deemed to include (i) any amounts actually paid pursuant
to any post-closing payment adjustments, earn-outs or non-compete payments and
(ii) the principal amount of Indebtedness that is assumed pursuant to
Section 6.01(a)(vii) or otherwise incurred in connection with such Permitted
Acquisition, shall not exceed $25,000,000 in any fiscal year and $50,000,000 in
the aggregate plus, in each case (without duplication) (A) an amount equal to
any returns of capital or sale proceeds actually received in cash in respect of
any such Permitted Acquisition (which amount shall not exceed the purchase price
paid (including the principal amount of Indebtedness assumed pursuant to
Section 6.01(a)(vii)) in connection therewith) in respect of such Permitted
Acquisition) and (B) any Qualified Equity Interests issued in payment of any
portion of such purchase price and the Net Proceeds of the issuance of Qualified
Equity Interests (to the extent such Net Proceeds are used to pay any portion of
such purchase price);

 

 

 

          (c)  investments existing on the date hereof and set forth on
Schedule 6.04;

 

 

 

          (d)  investments by the Borrower and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (i) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Collateral
Agreement (subject to the limitations applicable to Equity Interests of a
Foreign Subsidiary referred to in the definition of the term “Collateral and
Guarantee Requirement”) and (ii) the aggregate amount of investments made
pursuant to this clause (ii) by Loan Parties in Subsidiaries that are not Loan
Parties (together with outstanding intercompany loans permitted under
clause (ii) to the proviso to paragraph (e) of this Section and outstanding
Guarantees permitted under the proviso to paragraph (f) of this Section) shall
not exceed $1,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

 

 

 

          (e)  loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary, provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Collateral Agreement and (ii) the amount of such
loans and advances made pursuant to this clause (ii) by Loan Parties to
Subsidiaries that are not Loan Parties (together with investments permitted
under clause (ii) of paragraph (d) of this Section and outstanding Guarantees
permitted under the proviso to paragraph (f) of this Section) shall not exceed
$1,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

83

--------------------------------------------------------------------------------




 

          (f)  Guarantees of Indebtedness of the Borrower or any Subsidiary that
are permitted by Section 6.01, provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party (together with investments permitted under clause (ii) to the proviso
of paragraph (d) of this Section and intercompany loans permitted under
clause (ii) to the proviso to paragraph (e) of this Section) shall not exceed
$1,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

 

 

 

          (g)  loans or advances to employees of the Borrower or any Subsidiary
made in the ordinary course of business of the Borrower or any Subsidiary not
exceeding $500,000 in the aggregate outstanding at any time (determined without
regard to any write-downs or write-offs of such loans or advances);

 

 

 

          (h)  payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses of
the Borrower or any Subsidiary for accounting purposes and that are made in the
ordinary course of business;

 

 

 

          (i)  investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

 

 

          (j)  investments in the form of Swap Agreements permitted by
Section 6.07;

 

 

 

          (k)  investments of any Person existing at the time such Person
becomes a Subsidiary or consolidates or merges with the Borrower or any
Subsidiary (including in connection with a Permitted Acquisition) so long as
such investments were not made in contemplation of or in connection with such
Person becoming a Subsidiary or of such consolidation or merger;

 

 

 

          (l)  investments resulting from pledges or deposits described in
clause (c) or (d) of the definition of the term “Permitted Encumbrance”;

 

 

 

          (m)  investments received in connection with the disposition of any
asset permitted by Section 6.05;

 

 

 

          (n)  receivables or other trade payables owing to the Borrower or a
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, provided that such
trade terms may include such concessionary trade terms, as the Borrower or any
Subsidiary deems reasonable under the circumstances; and

84

--------------------------------------------------------------------------------




 

          (o)  other investments, loans and advances by the Borrower or any
Subsidiary in an aggregate amount, as valued at cost at the time each such
investment is made and including all related commitments for future advances and
the principal amount of any Indebtedness that is assumed or otherwise incurred
in connection with such investments, loans and advances, not exceeding
$1,000,000 in the aggregate for all such investments made or committed to be
made from and after the Effective Date plus an amount equal to any returns of
capital or sale proceeds actually received in cash in respect of any such
investments (which amount shall not exceed the amount of such investment valued
at cost at the time such investment was made).

                    SECTION 6.05.  Asset Sales.  The Borrower will not, and will
not permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than issuing directors’ qualifying shares and other than issuing Equity
Interests to the Borrower or another Subsidiary in compliance with
Section 6.04(d)), except:

 

          (a)  sales, transfers, leases and other dispositions of (i) inventory,
(ii) used or surplus equipment and (iii) Permitted Investments, in each case in
the ordinary course of business;

 

 

 

          (b)  sales, transfers, leases and other dispositions to the Borrower
or a Subsidiary, provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09;

 

 

 

          (c)  sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;

 

 

 

          (d)  sales, transfers, leases and other dispositions of property to
the extent that such property constitutes an investment permitted by clause (i),
(k) or (m) of Section 6.04 or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Subsidiary, unless all Equity Interests in such Subsidiary
are sold);

 

 

 

          (e)  sale and leaseback transactions permitted by Section 6.06;

 

 

 

          (f)  leases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Borrower
or any Subsidiary;

 

 

 

          (g)  dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property of the Borrower or any Subsidiary; and

85

--------------------------------------------------------------------------------




 

          (h)  sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other clause of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (h) shall not exceed
$10,000,000 during any fiscal year of the Borrower,

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b)) shall be made for fair value
and (other than those permitted by clause (b) (unless the disposition is to a
Subsidiary that is not a Loan Party), (d) and (h) for at least 75% cash
consideration payable at the time of such sale, transfer or other disposition.

                    SECTION 6.06.  Sale and Leaseback Transactions.  The
Borrower will not, and will not permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets by
the Borrower or any Subsidiary that is made for cash consideration in an amount
not less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset, provided that, if such sale and
leaseback results in a Capital Lease Obligation, such Capital Lease Obligation
is permitted by Section 6.01(a)(vi) and any Lien made the subject of such
Capital Lease Obligation is permitted by Section 6.02(a)(v).

                    SECTION 6.07.  Swap Agreements.  The Borrower will not, and
will not permit any Subsidiary to, enter into any Swap Agreement, except
(a) Swap Agreements required by Section 5.14 or entered into to hedge or
mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of shares of capital stock or other equity
ownership interests of the Borrower or any Subsidiary) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from floating rates to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

                    SECTION 6.08.  Restricted Payments; Certain Payments of
Indebtedness.  (a)  The Borrower will not, and will not permit any Subsidiary
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except the Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests.

                    (b)  The Borrower will not, and will not permit any
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Indebtedness, or any
other payment (including any payment under any Swap Agreement) that has a
substantially similar effect to any of the foregoing, except:

86

--------------------------------------------------------------------------------




 

                    (i)  payment of Indebtedness created under the Loan
Documents;

 

 

 

                    (ii)  payment of regularly scheduled interest and principal
payments as, in the form of payment and when due in respect of any Indebtedness;

 

 

 

                    (iii)  refinancings of Indebtedness to the extent permitted
by Section 6.01; and

 

 

 

                    (iv)  payment of secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property securing such
Indebtedness.

                    SECTION 6.09.  Transactions with Affiliates.  The Borrower
will not, and will not permit any Subsidiary to, sell, lease or otherwise
transfer any property to, or purchase, lease or otherwise acquire any property
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (i) transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(ii) transactions between or among the Borrower and the Subsidiary Loan Parties
not involving any other Affiliate, (iii) loans or advances to employees
permitted under Section 6.04(g), (iv) payroll, travel and similar advances to
cover matters permitted under Section 6.04(h), (v) the payment of reasonable
fees to directors of the Borrower or any Subsidiary who are not employees of the
Borrower or any Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or the Subsidiaries in the ordinary course of
business, (vi) any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
board of directors, (vii) employment and severance arrangements entered into in
the ordinary course of business between the Borrower or any Subsidiary and any
employee thereof and approved by the Borrower’s board of directors and
(viii) any Restricted Payment permitted by Section 6.08, provided that, prior to
the consummation of any transaction contemplated by this Section, the chief
executive officer shall have delivered a certificate to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such transaction complies with this Section.

                    SECTION 6.10.  Restrictive Agreements.  The Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by (A) law or (B) any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 or to other restrictions
that are not less favorable to the Lenders and are contained in the
documentation governing any Indebtedness that refinances the Indebtedness that
imposes such restrictions (but shall apply to any extension or renewal of, or
any amendment or modification or replacement expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary or assets that is or are to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property securing such Indebtedness and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

87

--------------------------------------------------------------------------------




                    SECTION 6.11.  Amendment of Material Documents.  The
Borrower will not, and will not permit any Subsidiary to, amend, modify, waive,
terminate or release (a) its certificate of incorporation, by-laws or other
organizational documents, (b) any Acquisition Document, (c) any Senior Notes
Documents, (d) the Existing Company Secured Notes and (e) the Indebtedness
permitted under Section 6.01(a)(iii), in each case if the effect of such
amendment, modification, waiver, termination or release is adverse to the
Borrower, any Subsidiary or the Lenders.

                    SECTION 6.12.  Fixed Charge Coverage Ratio.  The Borrower
will not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed
Charges, in each case for any period of four consecutive fiscal quarters ending
on any date during any period set forth below, to be less than the ratio set
forth below opposite such period:

Period

 

Ratio

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

September 30, 2005 through September 30, 2006

 

1.000 to 1.00

 

October 1, 2006 through September 30, 2007

 

1.125 to 1.00

 

October 1, 2007 and thereafter

 

1.200 to 1.00

 

                    SECTION 6.13.  Leverage Ratio.  The Borrower will not permit
the Leverage Ratio as of any date during any period set forth below to exceed
the ratio set forth opposite such period:

Period

 

Ratio

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

September 30, 2005 through September 30, 2006

 

2.50 to 1.00

 

October 1, 2006 through September 30, 2007

 

2.25 to 1.00

 

October 1, 2007 and thereafter

 

2.00 to 1.00

 

88

--------------------------------------------------------------------------------




                    SECTION 6.14.  Senior Secured Leverage Ratio.  The Borrower
will not permit the Senior Secured Leverage Ratio as of any date during any
period set forth below to exceed the ratio set forth opposite such period:

Period

 

Ratio

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

September 30, 2005 and thereafter

 

0.50 to 1.00

 

                    SECTION 6.15.  Maximum Capital Expenditures.  (a)  The
aggregate amount of Capital Expenditures made by the Borrower and the
Subsidiaries in any fiscal year shall not exceed the amount set forth below
opposite such fiscal year:

Year

 

Amount

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

2005

 

$80,000,000

 

2006 and each fiscal year thereafter

 

$65,000,000

 

                    (b)  The amount of Capital Expenditures set forth in
Section 6.15(a) in respect of any fiscal year commencing with the fiscal year
ending on December 31, 2006, shall be (i) increased (but not decreased) by
(A) (x) the amount of unused Capital Expenditures for the immediately preceding
fiscal year less (y) the amount of unused Capital Expenditures carried forward
to such immediately preceding fiscal year pursuant to this paragraph and (B) the
amount of Capital Expenditures specified by the Borrower in a written notice
delivered to the Administrative Agent not later than 30 days prior to the
effectiveness of any increase in the amount of Capital Expenditures in respect
thereof, provided that in the case of this clause (B) the amount of such
increase shall not exceed the amount of Capital Expenditures set forth in
Section 6.15(a) for the immediately following fiscal year and (ii) decreased by
the amount brought forward from such year to the prior fiscal year pursuant to
clause (i)(B) above.

                    SECTION 6.16.  Changes in Fiscal Periods.  The Borrower will
neither (a) permit its fiscal year or the fiscal year of any Subsidiary to end
on a day other than December 31, nor (b) change its method of determining fiscal
quarters.

                    SECTION 6.17.  Anti-Terrorism Laws.  The Loan Parties and
their respective Affiliates and agents will not (a) conduct any business or
engage in any transaction or dealing with any Blocked Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, (b) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224; or (c) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.

89

--------------------------------------------------------------------------------




ARTICLE VII

Events of Default

                     SECTION 7.01.  Events of Default.  If any of the following
events (any such event, an “Event of Default”) shall occur:

 

          (a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

 

 

          (b)  the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in paragraph (a) of
this Section) payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;

 

 

 

          (c)  any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;

 

 

 

          (d)  The Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of the Borrower) or 5.11 or in Article VI;

 

 

 

          (e)  any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in paragraph (a), (b) or (d) of this Section), and such failure shall
continue unremedied for a period of 30 days after notice thereof from any Lender
or the Administrative Agent to the Borrower;

 

 

 

          (f)  The Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any cure periods with respect thereto);

 

 

 

          (g)  any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this paragraph (g) shall not apply to secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement);

90

--------------------------------------------------------------------------------




 

          (h)  an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

 

 

          (i)  The Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

 

 

          (j)  The Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

 

 

          (k)  one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

 

 

 

          (l)  an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and the Subsidiaries in an aggregate amount exceeding (i) $2,500,000 in any year
or (ii) $5,000,000 for all periods;

 

 

 

          (m)  any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral with a fair value in excess of $2,000,000, with
the priority required by the applicable Security Document, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents or (ii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement or (B) file Uniform Commercial Code continuation
statements;

91

--------------------------------------------------------------------------------




 

          (n)  any Loan Document or any Guarantee shall for any reason be
asserted by any Loan Party not to be a legal, valid and binding obligation of
any Loan Party party thereto;

 

 

 

          (o)  the Guarantees of the Loan Document Obligations by the Borrower
and the Subsidiary Loan Parties pursuant to the Collateral Agreement shall cease
to be in full force and effect (in each case, other than in accordance with the
terms of the Loan Documents); or

 

 

 

          (p)  a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in paragraph (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

                    Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.

92

--------------------------------------------------------------------------------




                    The bank serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

                    The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary or believed by the Administrative Agent in good
faith to be necessary under the circumstances as provided in
Section 2.05(b)(viii), Section 9.02 or Section 9.04(e)), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any Subsidiary that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 2.05(b)(viii),
Section 9.02 or Section 9.04(e)) or in the absence of its own gross negligence
or wilful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

                    The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

93

--------------------------------------------------------------------------------




                    The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
by or through their respective Related Parties.  The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the senior secured credit
facilities provided for herein as well as activities as Administrative Agent.

                    In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, amendment, renewal or extension of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance, amendment,
renewal or extension of such Letter of Credit.

                    Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time upon notice to the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
that shall be a bank with an office in New York City, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from all its
duties and obligations under the Loan Documents.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

                    Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this any Loan Document or any related agreement or any
document furnished thereunder.

94

--------------------------------------------------------------------------------




                    Notwithstanding anything herein to the contrary, none of the
Sole Bookrunner, Joint Lead Arrangers, Syndication Agent, Documentation Agent
and Collateral Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under any Loan Document, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.

ARTICLE IX

Miscellaneous

                    SECTION 9.01.  Notices.  Any notice, request, demand,
direction or other communication (for purposes of this Section 9.01 only, a
“Notice”) to be given to or made upon any party hereto under any provision of
this Agreement shall be given or made by telephone or in writing (which includes
means of electronic transmission (i.e., “e-mail”) or facsimile transmission or
by setting forth such Notice on a site on the World Wide Web (a “Website
Posting”) if Notice of such Website Posting (including the information necessary
to access such site) has previously been delivered to the applicable parties
hereto by another means set forth in this Section 9.01) in accordance with this
Section 9.01.  Any such Notice must be delivered to the applicable parties
hereto at the addresses and numbers set forth under their respective names on
Schedule 9.01 hereof or in accordance with any subsequent unrevoked Notice from
any such party that is given in accordance with this Section 9.01.  Any Notice
shall be effective:

                    (a)          In the case of hand-delivery, when delivered;

 

 

                    (b)          If given by mail, four days after such Notice
is deposited with the United States Postal Service, with first-class postage
prepaid, return receipt requested;

 

 

                    (c)          In the case of a telephonic Notice, when a
party is contacted by telephone, if delivery of such telephonic Notice is
confirmed no later than the next Business Day by hand delivery, a facsimile or
electronic transmission, a Website Posting or overnight courier delivery of a
confirmatory notice (received at or before noon on such next Business Day);

 

 

                    (d)          In the case of a facsimile transmission, when
sent to the applicable party’s facsimile machine’s telephone number if the party
sending such Notice receives confirmation of the delivery thereof from its own
facsimile machine;

 

 

                    (e)          In the case of electronic transmission, when
actually received;

95

--------------------------------------------------------------------------------




                    (f)          In the case of a Website Posting, upon delivery
of a Notice of such posting (including the information necessary to access such
web site) by another means set forth in this Section 9.01; and

 

 

                    (g)          If given by any other means (including by
overnight courier), when actually received.

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Administrative Agent, and the Administrative Agent shall promptly
notify the other Lenders of its receipt of such Notice.  Any party hereto may
change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto.

                    SECTION 9.02.  Waivers; Amendments.  (a)  No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan, the funding of a Credit-Linked Deposit or the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.  No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

96

--------------------------------------------------------------------------------




                    (b)  Except as provided in Section 2.20 with respect to any
Incremental Revolving Facility Amendment, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or the required date of reimbursement
of any LC Disbursement, or extend the date on which the Credit-Linked Deposits
are required to be returned in full to the Synthetic LC Lenders, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change (x) Section 2.08(c) in a manner that would alter the pro rata
termination or reduction of the Revolving Commitments or reduction of the Total
Credit-Linked Deposit required thereby or (y) Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, in each case
without the written consent of each Lender, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Revolving Lenders or Synthetic LC Lenders, as the case may be)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Revolving Lender or Synthetic LC Lender, as the case may
be) (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments on the date hereof), (vi) release any Subsidiary Loan Party from its
Guarantee under the Collateral Agreement (except as expressly provided in the
Collateral Agreement), or limit its liability in respect of such Guarantee,
without the written consent of each Lender, (vii) release all or substantially
all of the Collateral from the Liens of the Security Documents, without the
written consent of each Lender or (viii) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders participating in Loans differently than those
participating in Synthetic Letters of Credit (and vice versa), without the
written consent of Lenders holding a majority in interest of the outstanding
Loans, or Synthetic Letters of Credit, as applicable; provided further that
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Issuing Bank without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be, and
(B) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders participating in
Loans, but not the Lenders participating in Synthetic Letters of Credit (or vice
versa) may be effected by an agreement or agreements in writing entered into by
the Borrower and requisite percentage in interest of the affected Lenders that
would be required to consent thereto under this Section if such Lenders were the
only Lenders hereunder at the time.

                    (c)  In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all affected Lenders, if the consent of the Required Lenders (and, to the
extent any Proposed Change requires the consent of Lenders participating in
Loans or those participating in Synthetic Letter of Credit, as the case may be,
pursuant to clause (viii) or (B) of paragraph (a) of this Section, the consent
of a majority in interest of the outstanding Loans, unused Commitments and Total
Credit-Linked Deposits) to such Proposed Change is obtained, but the consent to
such Proposed Change of other Lenders whose consent is required is not obtained
(any such Lender whose consent is not obtained as described in paragraph (b) of
this Section being referred to as a “Non-Consenting Lender”)), then, so long as
the Lender that is acting as Administrative Agent is not a Non-Consenting
Lender, the Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (a) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld and (b) such Non-Consenting Lender shall have received payment of an
amount equal to its Credit-Linked Deposit, the outstanding principal of its
Loans and participations in Letters of Credit, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the assignee (to the
extent of such deposit, outstanding principal, participations, and accrued
interest and fees) or the Borrower (in the case of all other amounts).

97

--------------------------------------------------------------------------------




                    SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent and their respective Affiliates,
including the reasonable expenses incurred in connection with due diligence and
the reasonable fees, charges and disbursements of a single New York counsel for
the Administrative Agent and the Syndication Agent and of a single local counsel
for the Administrative Agent in each applicable jurisdiction, in connection with
the syndication of the senior secured credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Syndication Agent, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Syndication Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made, Credit-Linked Deposits deposited or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

                    (b)  The Borrower shall indemnify the Administrative Agent,
the Syndication Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any Subsidiary directly
or indirectly arising out of, relating to, based upon, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final,
non appealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

98

--------------------------------------------------------------------------------




                    (c)  To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Syndication Agent or
the Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Syndication Agent or
the Issuing Bank, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the
Syndication Agent or the Issuing Bank in its capacity as such.  For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the aggregate Revolving Exposures, Synthetic LC Exposures and unused
Commitments and Credit-Linked Deposits at the time (without duplication).

                    (d)  To the fullest extent permitted by applicable law, the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages), directly or indirectly arising
out of, relating to or based upon any Loan Document or any agreement or
instrument contemplated thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

                    (e)  All amounts due under this Section shall be payable not
later than three Business Days after written demand therefor.

                    SECTION 9.04.  Successors and Assigns.  (a)  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

99

--------------------------------------------------------------------------------




                    (b)  (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
(as defined below) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans or
Credit-Linked Deposits at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided, however, that no consent of the Borrower shall be required (1) for any
assignment of Credit-Linked Deposits to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or (2) if a Default has occurred and is
continuing, any other assignee, (B) the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Credit-Linked Deposit to a Lender, an Affiliate of a Lender
or an Approved Fund and (C) the Issuing Bank, provided that no consent of the
Issuing Bank shall be required for an assignment of all or any portion of a
Credit-Linked Deposit to an Approved Fund.

                         (ii)  Assignments shall be subject to the following
additional conditions: (A) except in the case of an assignment to a Lender, an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, Loans or Credit-Linked Deposits, the amount of
the Commitment, Loans or Credit-Linked Deposits of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 or, if smaller, the entire remaining amount of the
assigning Lender’s Commitment, Loans or Credit-Linked Deposits unless the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if a Default has occurred and is continuing, (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, provided that
this clause (B) shall not be construed to prohibit assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of
Commitments, Loans or Credit-Linked Deposits, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, provided that assignments made pursuant to Section 2.19(b) or
Section 9.02(c) shall not require the signature of the assigning Lender to
become effective and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required by Section 2.17(f).

                    For purposes of paragraph (b) of this Section, the terms
“Approved Fund” and “CLO” have the following meanings:

                    “Approved Fund” means (a) a CLO and (b) with respect to any
Lender that is a fund that invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

100

--------------------------------------------------------------------------------




                    “CLO” means an entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender.

                    “Eligible Assignee” means any Person, acting for its own
account or the accounts of other Eligible Assignees, who in the aggregate owns
and invests on a discretionary basis, not less than $25,000,000 in
(a) securities issued by (i) entities unaffiliated with the Eligible Assignee,
or (ii) entities whose securities are publicly traded; (b) real estate held for
investment purposes; or (c) other “Investments”, within the meaning of Section
2(a)(51) of the Investment Company Act of 1940 and rules adopted thereunder.

                          (iii)  Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder
that have accrued for such Lender’s account but have not yet been paid).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c)(i) of this Section.  Without the
consent of the Borrower (which consent shall not be unreasonably withheld) and
the Administrative Agent, the Credit-Linked Deposits of any Synthetic LC Lender
shall not be released in connection with any assignment by such Synthetic LC
Lender, but shall instead be purchased by the relevant assignee and continue to
be held for application (to the extent not already applied) in accordance with
Section 2.05 to satisfy such assignee’s obligations in respect of Synthetic LC
Disbursements.

                          (iv)  The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
the principal amount of the Loans and LC Disbursements owing to, and the
Credit-Linked Deposits in respect of, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank, the Syndication Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

101

--------------------------------------------------------------------------------




                          (v)  Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an Eligible Assignee, the
Eligible Assignee’s completed Administrative Questionnaire and any tax forms
required by Section 2.17(f) (unless the assignee shall already be a Lender
hereunder), and any written consent to such assignment required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

                    (c)  (i)  Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment, Loans owing to it, Credit-Linked Deposits and
participations in Letters of Credit), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

                          (ii)  A Participant shall not be entitled to receive
any greater payment under Section 2.15 or Section 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(f) as though it were a Lender.

102

--------------------------------------------------------------------------------




                    (d)  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

                    (e)  Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPV”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement,
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof.  The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, or join any other person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent, assign all or a portion
of its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPV.

                    SECTION 9.05.  Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to any Loan Document shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated and the Credit-Linked
Deposits have not been returned in full to the Synthetic LC Lenders.  The
provisions of Sections 2.15, 2.16, 2.17, 2.18 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the return of
the Credit-Linked Deposits, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

103

--------------------------------------------------------------------------------




                    SECTION 9.06.  Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

                    SECTION 9.07.  Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

                    SECTION 9.08.  Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender, the Issuing Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender
or the Issuing Bank, irrespective of whether or not such Lender or the Issuing
Bank shall have made any demand under this Agreement and although such
obligations may be unmatured or are owed to a branch or office of such Lender or
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness.  The applicable Lender and the Issuing Bank
shall notify the Borrower and the Administrative Agent of such setoff and
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section.  The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank and their
respective Affiliates may have.

104

--------------------------------------------------------------------------------




                    SECTION 9.09.  Governing Law; Jurisdiction; Consent to
Service of Process.  (a)  This Agreement shall be construed in accordance with
and governed by the law of the State of New York (without giving effect to the
conflict of law principles thereof).

                    (b)  Each of the Borrower and the Subsidiaries hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding directly or indirectly arising out of, relating to or based upon any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in any
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to any Loan Document against the Borrower, the Subsidiaries or their respective
properties in the courts of any jurisdiction.

                    (c)  Each of the Borrower and the Subsidiaries hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding directly or indirectly arising out
of, relating to or based upon any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

                    (d)  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in any Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

                    SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT, RELATING TO OR BASED UPON ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

105

--------------------------------------------------------------------------------




                    SECTION 9.11.  Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

                    SECTION 9.12.  Confidentiality.  Each of the Administrative
Agent, the Syndication Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to any Loan Document or the enforcement of rights
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Borrower and its obligations
hereunder, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Syndication Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower, any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
the Syndication Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower, provided that, in the case of information
received from the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding anything herein to the contrary, the
information subject to this Section 9.12 shall not include, and the
Administrative Agent and each Lender may disclose without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans, Letters of Credit and transactions contemplated hereby.

106

--------------------------------------------------------------------------------




                    SECTION 9.13.  Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan or participation in any LC Disbursement, together with all fees,
charges and other amounts that are treated as interest on such Loan or LC
Disbursement or participation therein under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan or LC Disbursement or participation therein in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or LC Disbursement or participation therein
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or LC Disbursement or participation therein or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Open Rate to the date of
repayment, shall have been received by such Lender.

                    SECTION 9.14.  USA Patriot Act.  Each Lender or assignee or
participant of a Lender that is not incorporated under the laws of the United
States of America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (a) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States of America
or a foreign county, and (b) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (i) within 10 days after the Effective Date, and (ii) as
such other times as are required under the USA Patriot Act.

                    SECTION 9.15.  No Reliance on Administrative Agent’s
Customer Identification Program.  Each Lender acknowledges and agrees that
neither such Lender, nor any of its Affiliates, participants or assignees, may
rely on the Administrative Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby:  (a) any identity verification procedures, (b) any recordkeeping, (c)
comparisons with government lists, (d) customer notices or (e) other procedures
required under the CIP Regulations or such other Laws.

[Remainder of this page intentionally left blank]

107

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

JAMES RIVER COAL COMPANY,

 

 

 

 

by

/s/ Samuel M. Hopkins II

 

 

--------------------------------------------------------------------------------

 

Name:

Samuel M. Hopkins II

 

Title:

Vice President &

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent and the
Issuing Bank,

 

 

 

 

by

/s/ Christopher N. Moravec

 

 

--------------------------------------------------------------------------------

 

Name:

Christopher N. Moravec

 

Title:

SVP

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

individually and as Syndication Agent,

 

 

 

 

by

/s/ Jaap L. Tonckens

 

 

--------------------------------------------------------------------------------

 

Name:

Jaap L. Tonckens

 

Title:

Vice President

 

 

Morgan Stanley Senior Funding

108

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MAY 31, 2005, AMONG JAMES
RIVER COAL COMPANY, AS BORROWER, THE LENDER PARTY THERETO, PNC BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR FUNDING, INC.,
AS SYNDICATION AGENT,

 

 

 

 

by

CATERPILLAR FINANCIAL SERVICES CORP.

 

 

 

 

 

/s/ Martin Donner

 

 

--------------------------------------------------------------------------------

 

Name:

Martin Donner

 

Title:

Syndications Sales Manager

109

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MAY 31, 2005, AMONG JAMES
RIVER COAL COMPANY, AS BORROWER, THE LENDER PARTY THERETO, PNC BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR FUNDING, INC.,
AS SYNDICATION AGENT,

 

 

 

 

by

BEARS STEARNS CORPORATE LENDING INC.

 

 

 

 

 

/s/ Victor Bulzacchelli

 

 

--------------------------------------------------------------------------------

 

Name:

Victor Bulzacchelli

 

Title:

Vice President

110

--------------------------------------------------------------------------------